Execution Version
     
 
Published CUSIP Number:                     
CREDIT AGREEMENT
Dated as of October 1, 2008
among
WILLIS NORTH AMERICA INC.,
as Borrower,
WILLIS GROUP HOLDINGS LIMITED,
as Parent,
BANK OF AMERICA, N.A.,
as Administrative Agent and Swing Line Lender
and
The Other Lenders Party Hereto
JPMORGAN CHASE BANK, N.A.,
SUNTRUST BANK,
and
THE ROYAL BANK OF SCOTLAND PLC,
as
Syndication Agents
BANC OF AMERICA SECURITIES LLC,
J.P. MORGAN SECURITIES INC.,
SUNTRUST ROBINSON HUMPHREY, INC.,
and
THE ROYAL BANK OF SCOTLAND PLC,
as
Book Managers
BANC OF AMERICA SECURITIES LLC,
as
Sole Lead Arranger
     
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
    1  
1.01 Defined Terms
    1  
1.02 Other Interpretive Provisions
    28  
1.03 Accounting Terms
    28  
1.04 Rounding
    29  
1.05 Exchange Rates; Currency Equivalents
    29  
1.06 Additional Alternative Currencies
    29  
1.07 Change of Currency
    30  
1.08 Times of Day
    31  
1.09 Annualization
    31  
 
       
ARTICLE II. THE COMMITMENTS AND BORROWINGS
    31  
2.01 The Loans
    31  
2.02 Borrowings, Conversions and Continuations of Loans
    33  
2.03 Swing Line Loans
    36  
2.04 Prepayments
    39  
2.05 Termination or Reduction of Commitments
    41  
2.06 Repayment of Loans
    42  
2.07 Interest
    43  
2.08 Fees
    43  
2.09 Computation of Interest and Fees
    44  
2.10 Evidence of Debt
    45  
2.11 Payments Generally; Administrative Agent’s Clawback
    45  
2.12 Sharing of Payments by Lenders
    47  
2.13 Determination of Eurocurrency Rate
    48  
 
       
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
    48  
3.01 Taxes
    48  
3.02 Illegality
    52  
3.03 Inability to Determine Rates
    53  
3.04 Increased Costs; Reserves on Eurocurrency Rate Loans
    54  
3.05 Compensation for Losses
    56  
3.06 Mitigation Obligations; Replacement of Lenders
    56  
3.07 Survival
    57  
 
       
ARTICLE IV. CONDITIONS PRECEDENT TO BORROWINGS
    57  
4.01 Conditions of Initial Borrowing
    57  
4.02 Conditions to all Borrowings
    60  
 
       
ARTICLE V. REPRESENTATIONS AND WARRANTIES
    60  
5.01 Organization; Powers
    60  
5.02 Authorization; Enforceability
    61  
5.03 Governmental Approvals; No Conflicts
    61  
5.04 Financial Condition; No Material Adverse Change
    61  
5.05 Properties
    61  

i



--------------------------------------------------------------------------------



 



              Page  
5.06 Litigation and Environmental Matters
    62  
5.07 Compliance with Laws; Absence of Default
    62  
5.08 Investment Company Status
    62  
5.09 Taxes
    62  
5.10 ERISA
    62  
5.11 Disclosure
    63  
5.12 Subsidiaries
    63  
5.13 Solvency
    63  
5.14 Use of Proceeds
    63  
5.15 Pari Passu
    63  
 
       
ARTICLE VI. AFFIRMATIVE COVENANTS
    64  
6.01 Financial Statements; Ratings Change and Other Information
    64  
6.02 Notices of Material Events
    66  
6.03 Existence; Conduct of Business
    67  
6.04 Payment of Taxes
    67  
6.05 Maintenance of Properties; Insurance
    67  
6.06 Books and Records; Inspection Rights
    67  
6.07 Compliance with Laws
    68  
6.08 Use of Proceeds
    68  
 
       
ARTICLE VII. NEGATIVE COVENANTS
    68  
7.01 Subsidiary Indebtedness
    68  
7.02 Liens
    69  
7.03 Investments
    70  
7.04 Fundamental Changes
    71  
7.05 Asset Sales
    72  
7.06 Sale and Leaseback Transactions
    72  
7.07 Restricted Payments
    73  
7.08 Financial Covenants
    74  
 
       
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
    75  
8.01 Events of Default
    75  
8.02 Remedies Upon Event of Default
    77  
8.03 Application of Funds
    77  
 
       
ARTICLE IX. ADMINISTRATIVE AGENT
    78  
9.01 Appointment and Authority
    78  
9.02 Rights as a Lender
    78  
9.03 Exculpatory Provisions
    78  
9.04 Reliance by Administrative Agent
    79  
9.05 Delegation of Duties
    79  
9.06 Resignation of Administrative Agent
    79  
9.07 Non-Reliance on Administrative Agent and Other Lenders
    80  
9.08 No Other Duties, Etc
    80  
9.09 Administrative Agent May File Proofs of Claim
    81  
9.10 Guaranty Matters
    81  
 
       
ARTICLE X. MISCELLANEOUS
    81  

ii



--------------------------------------------------------------------------------



 



              Page  
10.01 Amendments, Etc
    81  
10.02 Notices; Effectiveness; Electronic Communications
    83  
10.03 No Waiver; Cumulative Remedies; Enforcement
    85  
10.04 Expenses; Indemnity; Damage Waiver
    86  
10.05 Payments Set Aside
    88  
10.06 Successors and Assigns
    88  
10.07 Treatment of Certain Information; Confidentiality
    93  
10.08 Right of Setoff
    93  
10.09 Interest Rate Limitation
    94  
10.10 Counterparts; Integration; Effectiveness
    94  
10.11 Survival of Representations and Warranties
    94  
10.12 Severability
    94  
10.13 Replacement of Lenders
    95  
10.14 Governing Law; Jurisdiction; Etc
    95  
10.15 Waiver of Jury Trial
    96  
10.16 No Advisory or Fiduciary Responsibility
    97  
10.17 Electronic Execution of Assignments and Certain Other Documents
    97  
10.18 USA PATRIOT Act
    97  
10.19 Judgment Currency
    98  
 
       
SIGNATURES
    S-1  

iii



--------------------------------------------------------------------------------



 



     
SCHEDULES
 
   
1.01(a)
  Mandatory Cost Formulae  
1.01(b)
  Guarantors
1.01(c)
  Consolidated EBITDA
2.01
  Commitments and Applicable Percentages
5.06
  Disclosed Matters
5.12
  Subsidiaries
7.02
  Existing Liens
7.03
  Existing Investments
7.06
  Specified Properties
10.02
  Administrative Agent’s Office; Certain Addresses for Notices
 
   
EXHIBITS
 
   
 
  Form of
 
   
A-1
  Committed Loan Notice
A-2
  Swing Line Loan Notice
B-1
  Dollar Revolving Credit Note
B-2
  Multicurrency Revolving Credit Note
B-3
  Term Note
C
  Compliance Certificate
D-1
  Assignment and Assumption
D-2
  Administrative Questionnaire
E
  Guaranty Agreement
F-1
  Opinion of Adam G. Ciongoli
F-2
  Opinion of Appleby
F-3
  Opinion of Oliver Goodinge

iv



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This CREDIT AGREEMENT (“Agreement”) is entered into as of October 1, 2008,
among WILLIS NORTH AMERICA INC., a Delaware corporation (the “Borrower”), WILLIS
GROUP HOLDINGS LIMITED, an exempted company under the Companies Act 1981 of
Bermuda (the “Parent”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA,
N.A., as Administrative Agent and Swing Line Lender.
PRELIMINARY STATEMENTS:
     Pursuant to the Merger Agreement dated as of June 7, 2008 (the “Merger
Agreement”) among the Parent, Hermes Acquisition Corp., a Virginia corporation
(the “Acquisition Subsidiary”), and Hilb Rogal & Hobbs Company, a Virginia
corporation (the “Acquired Company”), the Parent, the Acquired Company, and the
Acquisition Subsidiary have agreed to consummate a merger (the “Merger”) in
which the Acquired Company will be merged with and into the Acquisition
Subsidiary, with the Acquisition Subsidiary being the surviving corporation.
     The Parent and the Borrower have requested that the Lenders provide to the
Borrower a term loan facility and a revolving credit facility to be made
available, among other things and in addition to other sources, (i) to pay the
holders of the Equity Interests (defined below) of the Acquired Company a
portion of the cash consideration for their shares in the Acquired Company, (ii)
to pay transaction fees and expenses, (iii) to refinance the Existing Material
Indebtedness (defined below), (iv) to finance, in part, the Permitted Parent
Equity Repurchases (defined below) and (v) in the case of the revolving credit
facility only, for working capital, capital expenditures, other permitted
acquisitions and other lawful corporate purposes.
     In furtherance of the foregoing, the Lenders are willing to make available
both the term loan facility and the revolving credit facility, in each case, on
the terms and subject to the conditions set forth herein. In consideration of
the mutual covenants and agreements herein contained, the parties hereto
covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “Acquired Company” has the meaning specified in the Preliminary Statements.
     “Acquired EBITDA” means, with respect to any Acquired Entity or Business or
any Sold Entity or Business (any of the foregoing, a “Pro Forma Entity”) for any
period, the portion of Consolidated Net Income for such period attributable to
such Pro Forma Entity plus (a) without duplication and to the extent deducted in
determining such portion of Consolidated Net Income for such Pro Forma Entity,
the sum of (i) consolidated interest expense for such period, (ii) consolidated
income tax expense for such period, (iii) all amounts attributable to
depreciation and amortization for such period, (iv) any extraordinary losses and
non-recurring charges for such period, (v) any non-cash charges (including the
non-cash portion of pension expense) for

1



--------------------------------------------------------------------------------



 



such period, (vi) losses on asset sales outside the ordinary course of business
for such period, (vii) restructuring charges or provisions for such period,
(viii) any expenses or charges incurred in connection with any issuance of debt
or equity securities for such period and (ix) any deduction for minority
interest expense for such period with respect to a Subsidiary that is not wholly
owned by the Parent (provided, that (A) the amount added to Consolidated Net
Income pursuant to this subclause (ix) for any period shall not exceed 5% of the
amount of Consolidated EBITDA computed in accordance with this definition for
such period, and (B) the Indebtedness and interest expense of such Subsidiary
are included in the calculation of Indebtedness and Consolidated Interest
Charges to the same extent as would be required if such Subsidiary were wholly
owned by the Parent), and minus (b) without duplication and to the extent
included in determining such portion of Consolidated Net Income, (i) any
extraordinary gains and non-recurring gains for such period, (ii) any non-cash
gains for such period and (iii) any gains on asset sales outside the ordinary
course of business for such period, all determined on a consolidated basis for
such Pro Forma Entity in accordance with GAAP.
     “Acquired Entity or Business” has the meaning assigned to such term in the
definition of “Consolidated EBITDA”.
     “Acquisition Subsidiary” has the meaning specified in the Preliminary
Statements.
     “Administrative Agency Fee Letter” means the administrative agency fee
letter agreement, dated as of July 4, 2008, among the Parent, the Borrower, the
Administrative Agent and BAS.
     “Administrative Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor thereof
in such capacity.
     “Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Aggregate Commitments” means the Commitments of all the Lenders.
     “Aggregate Revolving Credit Commitments” means, at any time, the sum of the
Dollar Revolving Credit Commitments and the Multicurrency Revolving Credit
Commitments.
     “Agreement” means this Credit Agreement.
     “Alternative Currency” means each of Euro, Sterling and each other currency
(other than Dollars) that is approved in accordance with Section 1.06.

2



--------------------------------------------------------------------------------



 



     “Alternative Currency Equivalent” means, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency at such time on the basis of the Spot Rate for the purchase
of such Alternative Currency with Dollars.
     “Applicable Percentage” means (a) in respect of the Term Loan Facility,
with respect to any Term Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term Loan Facility represented by (i) at any time
during the Availability Period in respect of the Term Loan Facility, such Term
Lender’s Term Loan Commitment at such time and (ii) thereafter, the principal
amount of such Term Lender’s Term Loans at such time, (b) in respect of the
Dollar Revolving Credit Facility, with respect to any Dollar Revolving Credit
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Dollar Revolving Credit Facility represented by such Dollar Revolving Credit
Lender’s Dollar Revolving Credit Commitment at such time, and (c) in respect of
the Multicurrency Revolving Credit Facility, with respect to any Multicurrency
Revolving Credit Lender at any time, the percentage (carried out to the ninth
decimal place) of the Multicurrency Revolving Credit Facility represented by
such Multicurrency Revolving Credit Lender’s Multicurrency Revolving Credit
Commitment at such time. If the commitment of each Lender to make Loans has been
terminated pursuant to Section 8.02, or if the applicable Commitments have
expired, then the Applicable Percentage of each Lender in respect of the
applicable Facility shall be determined based on the Applicable Percentage of
such Lender in respect of such Facility most recently in effect, giving effect
to any subsequent assignments. The initial Applicable Percentage of each Lender
in respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
     “Applicable Rate” means, from time to time, the following percentages per
annum, based upon the Debt Rating as set forth below:

                                  Applicable Rate Pricing   Debt Ratings        
  Eurocurrency   Base Level   S&P/Moody’s   Commitment Fee   Rate+   Rate+   1  
 
BBB+/Baa1 or better
    20.0       175.0       75.0     2    
BBB/Baa2
    25.0       200.0       100.0     3    
BBB-/Baa3
    37.5       225.0       125.0     4    
BBB-/Ba1
    50.0       275.0       175.0          
or
BB+/Baa3
                          5    
BB+/Ba1 or worse
    50.0       350.0       250.0  

     “Debt Rating” means, as of any date of determination, the rating as
determined by either S&P or Moody’s (collectively, the “Debt Ratings”), as
applicable, of the Borrower’s non-credit-enhanced, senior unsecured long-term
debt; provided that (a) if the respective Debt Ratings issued by foregoing
rating agencies differ by one level, other than as expressly provided in Pricing
Level 4 above, then the Pricing Level for the higher of such Debt Ratings shall
apply (with the Debt Rating for Pricing Level 1 being the highest and the Debt
Rating for Pricing Level 5 being the lowest); (b) if there is a split in Debt
Ratings of more than one level, then the Pricing

3



--------------------------------------------------------------------------------



 



Level that is one level lower than the Pricing Level of the higher Debt Rating
shall apply; (c) if the Borrower has only one Debt Rating, the Pricing Level for
such Debt Rating shall apply; (d) if the Borrower does not have any Debt Rating
(other than as a result of both S&P and Moody’s ceasing to be engaged in the
business of rating debt, in which case the provisions of the next sentence shall
apply), then Pricing Level 5 will apply. If either the rating system of S&P or
Moody’s shall change in a manner that directly and materially impacts the
pricing grid set forth above, or if both S&P and Moody’s shall cease to be
engaged in the business of rating debt, then in either such case the Parent, the
Borrower and the Lenders shall negotiate in good faith to amend the references
to Debt Ratings in the table above to reflect such changed rating system or to
replace such rating system with an alternative measurement scheme, as
applicable, and pending the effectiveness of any such amendment, the ratings of
such rating agency (or both rating agencies, if applicable) most recently in
effect prior to such change or cessation shall be employed in determining the
Applicable Rate.
     Initially, the Applicable Rate shall be determined based upon the Debt
Rating specified in the certificate delivered pursuant to
Section 4.01(a)(ix)(A). Thereafter, each change in the Applicable Rate resulting
from a publicly announced change in the Debt Rating (other than as a result of a
change in the rating system of S&P or Moody’s) shall be effective during the
period commencing on the date of the public announcement thereof, irrespective
of when notice of such change shall have been furnished by the Borrower to the
Administrative Agent and the Lenders pursuant to Section 6.01(f) or otherwise,
and ending on the date immediately preceding the effective date of the next such
change.
     “Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-1 or any other form approved by the
Administrative Agent.
     “Attributable Indebtedness” in respect of a sale and leaseback transaction
means, as of the time of determination, the present value (discounted at the
implicit interest rate for such sale and leaseback transaction, compounded
annually) of the total obligations of the lessee for rental payments during the
remaining term of the lease included in such sale and leaseback transaction
(including any period for which such lease has been extended).

4



--------------------------------------------------------------------------------



 



     “Audited Financial Statements” means the audited consolidated balance sheet
of the Parent and its Subsidiaries for the fiscal year ended December 31, 2007,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Parent and its Subsidiaries,
including the notes thereto.
     “Availability Period” means (a) with respect to both of the Revolving
Credit Facilities, the period from and including the Closing Date to the
earliest of (i) the Maturity Date, (ii) the date of termination of the Dollar
Revolving Credit Commitments or the Multicurrency Revolving Credit Commitments,
as applicable, pursuant to Section 2.05, and (iii) the date of termination of
the commitment of each Lender to make Loans pursuant to Section 8.02, and
(b) with respect to the Term Loan Facility, the period from and including the
Closing Date to the earliest of (i) the date that is one year after the Closing
Date, (ii) the date that the aggregate maximum principal amount of the Term Loan
has been drawn, (iii) the date of termination of the Term Loan Commitments
pursuant to Section 2.05, and (iv) the date of termination of the commitment of
each Term Lender to make Term Loans pursuant to Section 8.02; provided that if
any amount of either the Dollar Revolving Credit Facility or the Multicurrency
Revolving Credit Facility is drawn on the Closing Date, the Availability Period
for the Term Loan Facility shall terminate with the initial drawing of the Term
Loan Facility on the Closing Date.
     “Bank of America” means Bank of America, N.A. and its successors.
     “BAS” means Banc of America Securities LLC and its successors.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate.” The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
     “Base Rate Loan” means a Multicurrency Revolving Credit Loan that bears
interest based on the Base Rate. All Base Rate Loans shall be denominated in
Dollars.
     “Book Managers” means, individually or collectively, each of BAS, J.P.
Morgan Securities Inc., SunTrust Robinson Humphrey, Inc., and The Royal Bank of
Scotland plc, each in its capacity as a joint book manager for the Facilities.
     “Borrower” has the meaning specified in the introductory paragraph hereto.
     “Borrowing” means a Dollar Revolving Credit Borrowing, a Multicurrency
Revolving Credit Borrowing, a Term Loan Borrowing or a Swing Line Borrowing, as
the context may require.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state

5



--------------------------------------------------------------------------------



 



where the Administrative Agent’s Office with respect to Obligations denominated
in Dollars is located and:
     (a) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;
     (b) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means a TARGET Day;
     (c) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and
     (d) if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.
     “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
     “Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of Equity
Interests representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Parent;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Parent by Persons who were neither (i) nominated by the
board of directors of the Borrower or the Parent nor (ii) appointed by directors
so nominated; or (c) the failure of the Parent to own, directly or indirectly,
at least 80% of the outstanding Equity Interests of the Borrower.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof

6



--------------------------------------------------------------------------------



 



by any Governmental Authority or (c) the making or issuance of any request,
guideline or directive (whether or not having the force of law) by any
Governmental Authority.
     “Closing Date” means the first date all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 10.01.
     “Code” means the Internal Revenue Code of 1986.
     “Commitment” means a Term Loan Commitment, a Dollar Revolving Credit
Commitment or a Multicurrency Revolving Credit Commitment, as the context may
require.
     “Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a
Dollar Revolving Credit Borrowing, (c) a Multicurrency Revolving Credit
Borrowing, (d) a conversion of Loans from one Type to the other, or (e) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit A.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
     “Consolidated Adjusted EBITDA” means, for any period, for the Parent and
its Subsidiaries on a consolidated basis, the difference of (a) Consolidated
EBITDA for such period, minus (b) taxes paid in cash during such period, minus
(c) ordinary (as opposed to special) dividends paid in cash during such period.
     “Consolidated EBITDA” means, for any period, Consolidated Net Income for
such period plus (a) without duplication and to the extent deducted in
determining Consolidated Net Income, the sum of (i) consolidated interest
expense for such period, (ii) consolidated income tax expense for such period,
(iii) all amounts attributable to depreciation and amortization for such period,
(iv) any extraordinary losses and nonrecurring charges for such period, (v) any
non-cash charges (including the non-cash portion of pension expense) for such
period, (vi) losses on asset sales outside the ordinary course of business for
such period, (vii) restructuring charges or provisions for such period,
(viii) any costs incurred in connection with (1) acquisitions other than the
Merger (including in connection with closure and/or consolidation of facilities)
in an aggregate amount with respect to any such acquisition not to exceed 5% of
the aggregate consideration for such acquisition and (2) the Merger in an
aggregate amount (including amounts added in arriving at the Consolidated EBITDA
amounts set forth on Schedule 1.01(c), if any) not to exceed $50,000,000,
(ix) any expenses or charges incurred in connection with any issuance of debt or
equity securities for such period and (x) any deduction for minority interest
expense for such period with respect to a Subsidiary that is not wholly owned by
the Parent (provided, that (A) the amount added to Consolidated Net Income
pursuant to this subclause (x) for any period shall not exceed 5% of the amount
of Consolidated EBITDA computed in accordance with this definition for such
period, and (B) the Indebtedness and interest expense of such Subsidiary are
included in the calculation of Indebtedness and Consolidated Interest Charges to
the same extent as would be required if such Subsidiary were wholly owned by the
Parent) and minus (b) without duplication and to the extent included in
determining such Consolidated Net Income, (i) any extraordinary gains and
non-recurring gains for such period, (ii) any non-cash gains for such period and
(iii) any gains on asset sales outside the ordinary course of business for such
period, all determined on a consolidated basis in accordance with GAAP; provided
that for purposes of

7



--------------------------------------------------------------------------------



 



determining the Consolidated Leverage Ratio only, (A) there shall be included in
determining the Consolidated EBITDA for any period the Acquired EBITDA of any
Person, property, business or asset acquired outside the ordinary course of
business during such period by the Parent or a Subsidiary, to the extent not
subsequently sold, transferred or otherwise disposed of by the Parent or a
Subsidiary during such period (each such Person, property, business or asset
acquired and not subsequently so disposed of, an “Acquired Entity or Business”),
based on the actual Acquired EBITDA of such Acquired Entity or Business for such
period (including the portion thereof occurring prior to such acquisition) and
(B) there shall be excluded in determining Consolidated EBITDA for any period
the Acquired EBITDA of any Person, property, business or asset sold, transferred
or otherwise disposed of outside the ordinary course of business by the Parent
or any Subsidiary during such period (each such Person, property, business or
asset so sold or disposed of, a “Sold Entity or Business”) based on the actual
Acquired EBITDA of such Sold Entity or Business for such period (including the
portion thereof occurring prior to such sale, transfer or disposition). For
purposes of this Agreement, Consolidated EBITDA for the Parent and its
Subsidiaries for each fiscal quarter during the twelve (12) months preceding the
Closing Date shall be deemed to be the amounts set forth on the “Consolidated
EBITDA Schedule,” attached hereto as Schedule 1.01(c) for each such fiscal
quarter.
     “Consolidated Fixed Charge Coverage Ratio” means, on any date, the ratio of
(a) Consolidated Adjusted EBITDA for the period of four consecutive fiscal
quarters of the Parent ended on such date to (b) Consolidated Fixed Charges for
such period; provided that for the measurement of such ratio at any applicable
time from the Closing Date through and including the last day of the fiscal
quarter of the Parent ending closest to June 30, 2009, Consolidated Fixed
Charges shall be measured in accordance with Section 1.09.
     “Consolidated Fixed Charges” means, for any period, for the Parent and its
Subsidiaries on a consolidated basis, the sum of (a) Consolidated Interest
Charges for such period, plus (b) all payments of principal on Indebtedness of
the Parent and its Subsidiaries scheduled to be made in cash during such period
(whether or not so made, and expressly excluding any voluntary, unscheduled
prepayments or repayments thereof).
     “Consolidated Funded Indebtedness” means, as of any date of determination,
the sum of (a) the aggregate principal amount of Indebtedness of the Parent and
its Subsidiaries outstanding as of such date, in the amount that would be
reflected on the balance sheet of the Parent and its Subsidiaries prepared as of
such date on a consolidated basis in accordance with GAAP, plus (b) the
aggregate principal amount of obligations for borrowed money that are
outstanding as of such date of Persons other than the Parent and its
Subsidiaries, to the extent Guaranteed by the Parent or any of its Subsidiaries.
     “Consolidated Interest Charges” means, for any period, for the Parent and
its Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Parent and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Parent and its Subsidiaries with respect to such
period under capital leases that is treated as interest in accordance with GAAP.

8



--------------------------------------------------------------------------------



 



     “Consolidated Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date to
(b) Consolidated EBITDA for the period of the four fiscal quarters most recently
ended.
     “Consolidated Net Income” means, for any period, the net income or loss of
the Parent and its Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from such
net income or loss the income or loss of any Person accrued prior to the date it
becomes a Subsidiary or is merged into or consolidated with the Parent or any
Subsidiary or the date that such Person’s assets are acquired by the Parent or
any Subsidiary.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Cost of Funds Rate” means, as of any day, the rate of interest determined
by the Administrative Agent to be representative of its or the applicable
Lenders’ cost of funds, as applicable, to extend or maintain credit under this
Agreement on such day.
     “Debt Rating” has the meaning specified in the definition of “Applicable
Rate.”
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would,
unless cured or waived, become an Event of Default.
     “Default Rate” means an interest rate equal to (a) the Base Rate plus
(b) the Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per
annum; provided that with respect to a Eurocurrency Rate Loan (or a Loan bearing
interest at the Cost of Funds Rate), the Default Rate shall be an interest rate
equal to the interest rate (including any Applicable Rate and any Mandatory
Cost) otherwise applicable to such Loan plus 2% per annum.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Term Loans, the Dollar Revolving Credit Loans, the Multicurrency
Revolving Credit Loans or participations in Swing Line Loans required to be
funded by it hereunder within one Business Day of the date required to be funded
by it hereunder unless such failure has been cured, (b) has otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute or unless such failure has been
cured, or (c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.

9



--------------------------------------------------------------------------------



 



     “Disclosed Matters ” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 5.06.
     “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.
     “Dollar” and “$” mean lawful money of the United States.
     “Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with such Alternative Currency.
     “Dollar Revolving Credit Borrowing” means a borrowing consisting of
simultaneous Dollar Revolving Credit Loans having the same Interest Period made
by each of the Dollar Revolving Credit Lenders pursuant to Section 2.01(b).
     “Dollar Revolving Credit Commitment” means, as to each Dollar Revolving
Credit Lender, its obligation to make Dollar Revolving Credit Loans to the
Borrower pursuant to Section 2.01(b) in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 under the caption “Dollar Revolving Credit Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Dollar Revolving Credit Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement. The
initial aggregate amount of the Dollar Revolving Credit Commitments on the
Closing Date is $15,000,000.
     “Dollar Revolving Credit Facility” means, at any time, the aggregate amount
of the Dollar Revolving Credit Lenders’ Dollar Revolving Credit Commitments at
such time and the provisions herein related to the Dollar Revolving Credit
Loans.
     “Dollar Revolving Credit Lender” means, at any time, any Lender that either
(a) has a Dollar Revolving Credit Commitment or (b) holds a Dollar Revolving
Credit Loan at such time.
     “Dollar Revolving Credit Loan” has the meaning specified in
Section 2.01(b).
     “Dollar Revolving Credit Note” means a promissory note made by the Borrower
in favor of a Dollar Revolving Credit Lender evidencing Dollar Revolving Credit
Loans made by such Dollar Revolving Credit Lender, substantially in the form of
Exhibit B-1.
     “Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).

10



--------------------------------------------------------------------------------



 



     “EMU” means the economic and monetary union in accordance with the Treaty
of Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty
of 1992 and the Amsterdam Treaty of 1998.
     “EMU Legislation” means the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.
     “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
     “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Parent, is treated as a single employer under Section
414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes
of provisions relating to Section 412 of the Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Parent or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Parent or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan

11



--------------------------------------------------------------------------------



 



amendment as a termination under Section 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Parent or any ERISA Affiliate.
     “Euro” and “EUR” mean the lawful currency of the Participating Member
States introduced in accordance with the EMU Legislation.
     “Eurocurrency Rate” means, for any Interest Period with respect to a
Eurocurrency Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period. If such rate is
not available at such time for any reason (as provided in Section 2.13), then
the “Eurocurrency Rate” for such Interest Period shall be the rate per annum
determined as the average of the Quoted Rates supplied to the Administrative
Agent by the Reference Banks in accordance with Section 2.13.
     “Eurocurrency Rate Loan” means a Loan that bears interest at a rate based
on the Eurocurrency Rate. Eurocurrency Rate Loans may be denominated in Dollars
or, with respect only to Multicurrency Revolving Credit Loans, in an Alternative
Currency. All Loans denominated in an Alternative Currency must be Eurocurrency
Rate Loans that are Multicurrency Revolving Credit Loans.
     “Event of Default” has the meaning specified in Section 8.01.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) Taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower or the recipient is located, (c) any backup withholding tax that is
required by the Code to be withheld from amounts payable to a Lender that has
failed to comply with clause (A) of Section 3.01(e)(ii), and (d) in the case of
a Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 10.13), any withholding tax that (i) is required to be imposed on
amounts payable to such Foreign Lender pursuant to the Laws in force at the time
such Foreign Lender becomes a party hereto (or designates a new Lending Office)
or (ii) is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with clause (B) of
Section 3.01(e)(ii), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 3.01(a)(ii) or (iii).

12



--------------------------------------------------------------------------------



 



Notwithstanding anything to the contrary contained in this definition, “Excluded
Taxes” shall not include any withholding tax imposed at any time on payments
made by or on behalf of a Foreign Obligor to any Lender hereunder or under any
other Loan Document; provided that such Lender shall have complied with
Section 3.01(e)(i).
     “Existing Material Indebtedness” means the Indebtedness under (a) that
certain Credit Agreement dated as of October 17, 2005 among the Parent, the
Borrower, Bank of America, as administrative agent, and a syndicate of lenders,
(b) that certain Credit Agreement dated as of April 26, 2006 among the Acquired
Company, as borrower, Bank of America, as administrative agent, and a syndicate
of lenders, and (c) those certain 6.44% Senior Secured Series A Notes of the
Acquired Company due 2017.
     “Extraordinary Receipt” means any cash received by or paid to or for the
account of any Person not in the ordinary course of business as proceeds of
insurance (excluding proceeds of business interruption insurance to the extent
such proceeds constitute compensation for lost earnings) and indemnity payments.
     “Facility” means, individually or collectively as the context may indicate,
any or all of the Term Loan Facility, the Dollar Revolving Credit Facility or
the Multicurrency Revolving Credit Facility.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
     “Fee Letters” means, individually or collectively, each of (a) the Joint
Fee Letter and (b) the Administrative Agency Fee Letter.
     “Financial Officer” means, with respect to the Parent or the Borrower, the
chief executive officer, chief financial officer, principal accounting officer,
treasurer or controller thereof, as applicable.
     “Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.
     “Foreign Subsidiary” means any Subsidiary of the Parent that is organized
under the laws of a jurisdiction other than the United States, a State thereof
or the District of Columbia.

13



--------------------------------------------------------------------------------



 



     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be in general use by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “Granting Lender” has the meaning specified in Section 10.06(g).
     “Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.

14



--------------------------------------------------------------------------------



 



     “Guaranty Agreement” means the Guaranty Agreement, substantially in the
form of Exhibit E, among the Borrower, the Guarantors and the Administrative
Agent.
     “Guarantors” means (a) the Parent and each of its Subsidiaries identified
on Schedule 1.01(b) and (b) each other Subsidiary that, at the option of the
Parent, becomes a party to the Guaranty Agreement as a Guarantor thereunder.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed (the amount of such Indebtedness shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Lien is granted
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof as determined by the Person who granted such Lien in good
faith), (g) all Guarantees by such Person of Indebtedness of others, (h) all
Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty and (j) all obligations, contingent or otherwise, of
such Person in respect of bankers’ acceptances. For all purposes hereof, the
Indebtedness of any Person shall include the Indebtedness of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which such Person is a general partner or a joint
venturer, unless such Indebtedness is expressly made non-recourse to such
Person. The amount of any net obligation under any Swap Contract, to the extent
otherwise constituting Indebtedness, on any date shall be deemed to be the Swap
Termination Value thereof as of such date.
     “Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.
     “Indemnitees” has the meaning specified in Section 10.04(b).
     “Information” has the meaning specified in Section 10.07.
     “Interest Payment Date” means, (a) as to any Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; provided that if any Interest Period for a Eurocurrency Rate Loan
exceeds three months, the respective dates that fall

15



--------------------------------------------------------------------------------



 



every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line
Loan), the last Business Day of each March, June, September and December and the
Maturity Date.
     “Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Borrower in its Committed Loan
Notice; provided that:
     (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day, unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (iii) no Interest Period shall extend beyond the Maturity Date.
     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of any Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
     “IRS” means the United States Internal Revenue Service.
     “Joint Fee Letter” means the joint fee letter agreement, dated as of
July 4, 2008, among the Parent, the Borrower, the Administrative Agent, JPMorgan
Chase Bank, N.A., SunTrust Bank, The Royal Bank of Scotland plc and the Book
Managers.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
     “Lender” has the meaning specified in the introductory paragraph hereto
and, as the context requires, includes the Swing Line Lender.

16



--------------------------------------------------------------------------------



 



     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
     “Loan” means an extension of credit by a Lender to the Borrower under
Article II in the form of a Term Loan, a Dollar Revolving Credit Loan, a
Multicurrency Revolving Credit Loan or a Swing Line Loan.
     “Loan Documents” means this Agreement, each Note, the Fee Letters and the
Guaranty Agreement.
     “Loan Parties” means, collectively, the Borrower and the Guarantors.
     “Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01(a).
     “Marketing Information” means (a) the form 10-K of the Parent filed with
the SEC for the fiscal year ended December 31, 2007, (b) the form 10-Q of the
Parent filed with the SEC for the period ended March 31, 2008, (c) rating agency
reports and presentations provided or made prior to the Closing Date, and
(d) the Confidential Information Memorandum of the Borrower and the Parent dated
“July 2008” and provided to the Lenders in connection with the syndication of
the Facilities.
     “Material Acquisition” means an acquisition by the Parent or any of its
Subsidiaries of any Person, property, business or asset outside the ordinary
course of business for total consideration in excess of $25,000,000.
     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the business, financial position, property or
results of operations of the Parent and its Subsidiaries taken as a whole; (b) a
material impairment of the ability of any Loan Party to perform its obligations
under any Loan Document to which it is a party; or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against any Loan
Party of any Loan Document to which it is a party.
     “Material Indebtedness” means Indebtedness (other than the Loans) of any
one or more of the Parent and its Subsidiaries in an aggregate principal amount
exceeding $30,000,000.
     “Material Swap Obligations” means obligations in respect of one or more
Swap Contracts with an aggregate Swap Termination Value exceeding $30,000,000.

17



--------------------------------------------------------------------------------



 



     “Maturity Date” means, with respect to the Dollar Revolving Credit
Facility, the Multicurrency Revolving Credit Facility and the Term Loan
Facility, October 1, 2013; provided that, in each case, if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.
     “Merger” has the meaning specified in the Preliminary Statements.
     “Merger Agreement” has the meaning specified in the Preliminary Statements.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Multicurrency Revolving Credit Borrowing” means a borrowing consisting of
simultaneous Multicurrency Revolving Credit Loans of the same Type, in the same
currency and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by each of the Multicurrency Revolving Credit Lenders pursuant to
Section 2.01(c).
     “Multicurrency Revolving Credit Commitment” means, as to each Multicurrency
Revolving Credit Lender, its obligation to (a) make Multicurrency Revolving
Credit Loans to the Borrower pursuant to Section 2.01(c) and (b) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 under the caption “Multicurrency Revolving Credit Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Multicurrency Revolving Credit Lender becomes a party hereto, as applicable, as
such amount may be adjusted from time to time in accordance with this Agreement.
The initial aggregate amount of the Multicurrency Revolving Credit Commitments
on the Closing Date is $285,000,000.
     “Multicurrency Revolving Credit Facility” means, at any time, the aggregate
amount of the Multicurrency Revolving Credit Lenders’ Multicurrency Revolving
Credit Commitments at such time and the provisions herein related to the
Multicurrency Revolving Credit Loans and Swing Line Loans.
     “Multicurrency Revolving Credit Lender” means, at any time, any Lender that
either (a) has a Multicurrency Revolving Credit Commitment or (b) holds a
Multicurrency Revolving Credit Loan at such time.
     “Multicurrency Revolving Credit Loan” has the meaning specified in Section
2.01(c).
     “Multicurrency Revolving Credit Note” means a promissory note made by the
Borrower in favor of a Multicurrency Revolving Credit Lender evidencing
Multicurrency Revolving Credit Loans made by such Multicurrency Revolving Credit
Lender, substantially in the form of Exhibit B-2.
     “Multiemployer Plan” means any employee benefit plan as defined in
Section 4001(a)(3) of ERISA, to which the Parent or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions (excluding any foreign plans of
Parent or any of its ERISA Affiliates).

18



--------------------------------------------------------------------------------



 



     “Net Cash Proceeds” means, with respect to any Disposition by the Parent or
any of its Subsidiaries the excess, if any, of (i) the sum of cash and cash
equivalents received in connection with such transaction (including any cash or
cash equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the principal amount of any Indebtedness that
is secured by the applicable asset and that is required to be repaid in
connection with such transaction (other than Indebtedness under the Loan
Documents), (B) the reasonable and customary fees, commissions, out-of-pocket
expenses and other costs paid or incurred by the Parent or any Subsidiary in
connection with such transaction, (C) all taxes paid or reasonably estimated to
be actually payable as of the date of the relevant transaction as a result of
any gain recognized in connection therewith; provided that, if the amount of any
estimated taxes pursuant to subclause (C) exceeds the amount of taxes actually
required to be paid in cash in respect of such Disposition, the aggregate amount
of such excess shall constitute Net Cash Proceeds, and (D) the amount of any
reasonable reserve established in accordance with GAAP against any liabilities
(other than any taxes deducted pursuant to clause (C)) (x) associated with the
assets that are the subject of such Disposition and (y) retained by the Parent
or any of its Subsidiaries; provided that the amount of any subsequent reduction
of such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Cash Proceeds.
     “Net Worth” means, as of any date, (a) the amount of total assets of the
Parent and its Subsidiaries minus (b) the amount of total liabilities of the
Parent and its Subsidiaries, in each case, that would be reflected on a balance
sheet prepared as of such date on a consolidated basis in accordance with GAAP.
     “Note” means a Term Loan Note, a Dollar Revolving Credit Note or a
Multicurrency Revolving Credit Note, as the context may require.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees with respect
thereto that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

19



--------------------------------------------------------------------------------



 



     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     “Outstanding Amount” means, with respect to Term Loans, Dollar Revolving
Credit Loans, Multicurrency Revolving Credit Loans and Swing Line Loans on any
date, the aggregate outstanding principal amount thereof after giving effect to
any borrowings and prepayments or repayments of Term Loans, Dollar Revolving
Credit Loans, Multicurrency Revolving Credit Loans and Swing Line Loans, as the
case may be, occurring on such date.
     “Overnight Rate” means, for any day, (a) with respect to any amount
denominated in Dollars, the greater of (i) the Federal Funds Rate and (ii) an
overnight rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation, and (b) with respect to any amount
denominated in an Alternative Currency, the rate of interest per annum at which
overnight deposits in the applicable Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of Bank of
America in the applicable offshore interbank market for such currency to major
banks in such interbank market.
     “Parent” has the meaning specified in the introductory paragraph hereto.
     “Parent and Borrower Materials” has the meaning specified in Section 6.01.
     “Participant” has the meaning specified in Section 10.06(d).
     “Participating Member State” means each state so described in any EMU
Legislation.
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Parent or any
ERISA Affiliate or to which the Parent or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years (excluding any foreign pension plans
of Parent or any of its ERISA Affiliates).
     “Permitted Acquisitions” means the purchase or other acquisition of all of
the Equity Interests in, or all or substantially all of the property of, or a
business unit of, any Person that, upon the consummation thereof, will be
wholly-owned directly by the Parent or one or more of its wholly-owned
Subsidiaries (including as a result of a merger or consolidation), in each case
so long as:
     (a) (i) the Person to be (or the property of which is to be) so purchased
or otherwise acquired shall not object to such acquisition and (ii) the lines of
business of the Person to be (or the property of which is to be) so purchased or
otherwise acquired shall

20



--------------------------------------------------------------------------------



 



be substantially the same as, reasonably related or complementary to, or a
reasonable extension of, the lines of business of one or more of the principal
businesses of the Parent and its Subsidiaries;
     (b) such purchase or other acquisition shall not include or result in any
contingent liabilities that could reasonably be expected to be material to the
business, financial condition or operations of the Parent and its Subsidiaries,
taken as a whole (as determined in good faith by the board of directors (or the
persons performing similar functions) of the Parent or such Subsidiary if the
board of directors is otherwise approving such transaction and, in each other
case, by a Responsible Officer);
     (c) the total cash and noncash consideration (including the fair market
value of all Equity Interests issued or transferred to the sellers thereof, all
indemnities, earnouts and other contingent payment obligations to, and the
aggregate amounts paid or to be paid under noncompete, consulting and other
affiliated agreements with, the sellers thereof, all write-downs of property and
reserves for liabilities with respect thereto and all assumptions of debt,
liabilities and other obligations in connection therewith) paid by or on behalf
of the Borrower and its Subsidiaries for any such purchase or other acquisition,
when aggregated with all other Investments made pursuant to Section 7.03(g),
shall not exceed the limits set forth in Section 7.03(g);
     (d) (i) immediately before and immediately after giving pro forma effect to
any such purchase or other acquisition, no Default shall have occurred and be
continuing and (ii) immediately after giving effect to such purchase or other
acquisition, the Parent and its Subsidiaries shall be in pro forma compliance
with all of the covenants set forth in Section 7.08, such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) as
though such purchase or other acquisition had been consummated as of the first
day of the fiscal period covered thereby; and
     (e) if the total consideration for such purchase or other acquisition shall
be greater than (i) with respect to Investments permitted under the proviso of
Section 7.03(g), $100,000,000 and (ii) with respect to all other purchases or
acquisitions, $25,000,000, then the Borrower shall have delivered to the
Administrative Agent and each Lender, at least five Business Days prior to the
date on which any such purchase or other acquisition is to be consummated, a
certificate of a Responsible Officer, in form and substance reasonably
satisfactory to the Administrative Agent and the Required Lenders, certifying
that all of the requirements set forth in this definition, as well as the total
Investment limitation set forth in Section 7.03(g), have been satisfied or will
be satisfied on or prior to the consummation of such purchase or other
acquisition.
     “Permitted Encumbrances” means:
     (a) Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 6.04;

21



--------------------------------------------------------------------------------



 



     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business;
     (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
     (d) deposits and other Liens (limited solely to Liens on consideration
owing under the contracts and other like obligations the performance of which is
secured thereby) to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
     (e) judgment liens in respect of judgments that do not constitute an Event
of Default under Section 8.01(i); and
     (f) easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Parent or any Subsidiary;
     provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
     “Permitted Parent Equity Repurchases” has the meaning specified in Section
7.07(e).
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Platform” has the meaning specified in Section 6.01.
     “Public Lender” has the meaning specified in Section 6.01.
     “Quotation Day” in respect of the determination of the Eurocurrency Rate
for any Interest Period (a) for any Borrowing, conversion or continuation in
Dollars or any Alternative Currency (other than Sterling), means the day on
which quotations would normally be given by prime banks in the London interbank
market for deposits in the currency in which such Borrowing, conversion or
continuation is denominated for delivery on the first day of such Interest
Period; provided that if quotations would normally be given on more than one
date, the Quotation Day for such Interest Period shall be the last of such
dates, and (b) for any Borrowing, conversion or continuation denominated in
Sterling, means the first day of such Interest Period.
     “Quoted Rate” means, with respect to any Borrowing, conversion or
continuation, the rate at which deposits in the relevant currency for delivery
on the first day of the relevant Interest Period in Same Day Funds in the
approximate amount of the Eurocurrency Rate Loan being made, converted or
continued are offered by the applicable Reference Bank in the London interbank
market at 11:00 a.m., London time (in the case of Loans denominated in Dollars
or an Alternative Currency other than Euro) or the European interbank market at
11:00 a.m., Brussels time (in the case of Loans denominated in Euro), as
applicable, in each case, on the Quotation

22



--------------------------------------------------------------------------------



 



Day for the currency in which such Loan is denominated prior to the commencement
of such Interest Period.
     “Reference Banks” means Bank of America, JPMorgan Chase Bank, N.A.,
SunTrust Bank and The Royal Bank of Scotland plc.
     “Register” has the meaning specified in Section 10.06(c).
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice requirement has been waived
under the applicable regulations.
     “Request for Credit Extension” means (a) with respect to a Term Borrowing,
a Dollar Revolving Credit Borrowing, a Multicurrency Revolving Credit Borrowing,
a conversion of Multicurrency Revolving Credit Loans from one Type to the other,
or a continuation of Eurocurrency Rate Loans, a Committed Loan Notice, and
(b) with respect to a Swing Line Loan, a Swing Line Loan Notice.
     “Required Lenders” means, as of any date of determination, Lenders holding,
as of such date, more than 50% of the sum of the (a) Total Outstandings (with
the aggregate amount of each Multicurrency Revolving Credit Lender’s risk
participation and funded participation in Swing Line Loans being deemed “held”
by such Multicurrency Revolving Credit Lender for purposes of this definition),
(b) aggregate unused Dollar Revolving Credit Commitments, (c) aggregate unused
Multicurrency Revolving Credit Commitments and (d) aggregate unused and
unexpired Term Loan Commitments; provided that the unused Commitments of, and
the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.
     “Required Mandatory Prepayment Amount” means, with respect to any
prepayment required by Section 2.04(c)(i) or (ii), the lesser of (a) 100% of the
amount of any Extraordinary Receipts or of the Net Cash Proceeds from any
Disposition giving rise to the required prepayment or (b) the amount necessary
so that, after giving pro forma effect to such prepayment, the Consolidated
Leverage Ratio is no greater than 2.50 to 1.00.
     “Required Dollar Revolving Lenders” means, as of any date of determination,
Dollar Revolving Credit Lenders holding, as of such date, more than 50% of the
sum of the (a) Total Dollar Revolving Credit Outstandings and (b) aggregate
unused Dollar Revolving Credit Commitments; provided that the unused Dollar
Revolving Credit Commitment of, and the portion of the Total Dollar Revolving
Credit Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Dollar Revolving
Lenders.
     “Required Multicurrency Revolving Lenders” means, as of any date of
determination, Multicurrency Revolving Credit Lenders holding, as of such date,
more than 50% of the sum of

23



--------------------------------------------------------------------------------



 



the (a) Total Multicurrency Revolving Credit Outstandings and (b) aggregate
unused Multicurrency Revolving Credit Commitments; provided that the unused
Multicurrency Revolving Credit Commitment of, and the portion of the Total
Multicurrency Revolving Credit Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Multicurrency Revolving Lenders.
     “Required Term Loan Lenders” means, as of any date of determination, Term
Lenders holding, as of such date, more than 50% of the sum of the (a) Total Term
Loan Outstandings and (b) aggregate unused and unexpired Term Commitments;
provided that the unused and unexpired Term Commitment of, and the portion of
the Term Loan Facility held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Term Loan Lenders.
     “Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, controller or (to the extent
such Person is permitted to take any applicable action pursuant to the
Organization Documents of such Loan Party) director of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of the Parent or any Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to the Parent’s or the Borrower’s
stockholders, partners or members (or the equivalent Person thereof).
     “Revaluation Date” means, with respect to any Loan, each of the following:
(a) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (b) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(c) such other dates on which an Alternative Currency Equivalent is required to
be determined hereunder.
     “Revolving Credit Facilities” means the Dollar Revolving Credit Facility
and the Multicurrency Revolving Credit Facility.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.
     “Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Alternative Currency.

24



--------------------------------------------------------------------------------



 



     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Sold Entity or Business” has the meaning assigned to such term in the
definition of “Consolidated EBITDA”.
     “SPC” has the meaning specified in Section 10.06(g).
     “Special Notice Currency” means at any time an Alternative Currency, other
than the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.
     “Spot Rate” for a currency means the rate determined by the Administrative
Agent to be the rate quoted by the Person acting in such capacity as the spot
rate for the purchase by such Person of such currency with another currency
through its principal foreign exchange trading office at approximately
11:00 a.m. on the date two Business Days prior to the date as of which the
foreign exchange computation is made; provided that the Administrative Agent may
obtain such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.
     “Sterling” and “£” mean the lawful currency of the United Kingdom.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body (other than Equity Interests having such power only by
reason of the happening of a contingency) are at the time beneficially owned, or
the management of which is otherwise Controlled, directly, or indirectly through
one or more intermediaries, or both, by such Person. Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Parent.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement; provided that no
phantom stock or similar plan providing for payments only on

25



--------------------------------------------------------------------------------



 



account of services provided by current or former directors, officers, employees
or consultants of the Parent of the Subsidiaries shall be a Swap Contract.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the termination value(s) for
such Swap Contract, as determined in accordance therewith as if such Swap
Contract had been closed out on such date and each counterparty thereto were an
“Affected Party” (or similar term) thereunder.
     “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.03.
     “Swing Line Lender” means Bank of America in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.
     “Swing Line Loan” has the meaning specified in Section 2.03(a).
     “Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant
to Section 2.03(b), which, if in writing, shall be substantially in the form of
Exhibit A-2.
     “Swing Line Sublimit” means an amount equal to the lesser of (a)
$50,000,000 and (b) the aggregate amount of the Multicurrency Revolving Credit
Commitments then in effect. The Swing Line Sublimit is part of, and not in
addition to, the Multicurrency Revolving Credit Commitments.
     “TARGET” means the Trans-European Automated Real-time Gross Settlement
Express Transfer payment system which utilizes interlinked national real time
gross settlement systems and the European Central Bank’s payment mechanism and
which began operations on January 4, 1999.
     “TARGET2” means the Trans-European Automated Real-time Gross Settlement
Express Transfer payment system which utilizes a single shared platform and
which was launched on November 19, 2007.
     “TARGET Day” means:
     (a) until such time as TARGET is permanently closed down and ceases
operations, any day on which both TARGET and TARGET2 are open for the settlement
of payments in Euro; and
     (b) following such time as TARGET is permanently closed down and ceases
operations, any day on which TARGET2 is open for the settlement of payments in
Euro.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

26



--------------------------------------------------------------------------------



 



     “Term Lender” means (a) at any time during the Availability Period, any
Lender that has a Term Loan Commitment or holds Term Loans at such time and
(b) at any time after the termination of the Availability Period, any Lender
that holds Term Loans at such time.
     “Term Loan” has the meaning specified in Section 2.01(a).
     “Term Loan Borrowing” means a borrowing consisting of simultaneous Term
Loans having the same Interest Period made by each of the Term Lenders pursuant
to Section 2.01(a).
     “Term Loan Commitment” means, as to each Term Lender, its obligation to
make Term Loans to the Borrower pursuant to Section 2.01(a) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Term Lender’s name on Schedule 2.01 under the caption “Term Loan
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Term Loan Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement. The
initial aggregate principal amount of the Term Loan Facility on the Closing
Date, prior to giving effect to any Term Loan Borrowing, is $700,000,000.
     “Term Loan Facility” means (a) at any time during the Availability Period
in respect of such Facility, the aggregate amount of the Term Loan Commitments
at such time, (b) at any time thereafter, the aggregate principal amount of the
Term Loans of all Term Lenders outstanding at such time and (c) the provisions
herein related to the Term Loans.
     “Term Loan Note” means a promissory note made by the Borrower in favor of a
Term Lender evidencing Term Loans made by such Term Lender, substantially in the
form of Exhibit B-2.
     “Total Outstandings” means the aggregate Outstanding Amount of all Loans.
     “Total Dollar Revolving Credit Outstandings” means the aggregate
Outstanding Amount of all Dollar Revolving Credit Loans.
     “Total Multicurrency Revolving Credit Outstandings” means the aggregate
Outstanding Amount of all Multicurrency Revolving Credit Loans and Swing Line
Loans.
     “Total Revolving Credit Outstandings” means, at any time, the sum of the
Total Dollar Revolving Credit Outstandings and the Total Multicurrency Revolving
Credit Outstandings.
     “Total Term Loan Outstandings” means the aggregate Outstanding Amount of
all Term Loans.
     “Transactions” means, collectively, (a) the consummation of the Merger,
(b) the entering by the Loan Parties into the Loan Documents to which they are
or are intended to be a party, (c) the refinancing of the Existing Material
Indebtedness, and the termination of all commitments and release of all Liens
with respect thereto, (d) the making of that portion of the Permitted Parent
Equity Repurchases to be made on the Closing Date and (e) the payment of the
fees and expenses incurred in connection with the consummation of the foregoing.

27



--------------------------------------------------------------------------------



 



     “Type” means, with respect to a Loan, its character as a Base Rate Loan or
a Eurocurrency Rate Loan.
     “United States” and “U.S.” mean the United States of America.
     1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.03 Accounting Terms. (a) Generally. All accounting terms not specifically
or completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.

28



--------------------------------------------------------------------------------



 



     (b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower and the Parent shall provide to the Administrative Agent and the
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
     (c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Parent and its Subsidiaries or to the
determination of any amount for the Parent and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Parent is required to consolidate
pursuant to FASB Interpretation No. 46 (revised December 2003) – Consolidation
of Variable Interest Entities: an interpretation of ARB No. 51 (January 2003) as
if such variable interest entity were a Subsidiary as defined herein.
     1.04 Rounding. Any financial ratios required to be maintained by the Parent
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
     1.05 Exchange Rates; Currency Equivalents. (a) The Administrative Agent
shall determine the Spot Rates as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of Borrowings and Outstanding Amounts
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by Loan Parties
hereunder and calculating financial covenants hereunder, and, except as
otherwise provided herein, the applicable amount of any currency (other than
Dollars) for purposes of the Loan Documents shall be such Dollar Equivalent
amount as so determined by the Administrative Agent.
     (b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Borrowing
or Eurocurrency Rate Loan is denominated in an Alternative Currency, such amount
shall be the relevant Alternative Currency Equivalent of such Dollar amount
(rounded to the nearest unit of such Alternative Currency, with 0.5 of a unit
being rounded upward), as determined by the Administrative Agent.
     1.06 Additional Alternative Currencies. (a) The Borrower may from time to
time request that Eurocurrency Rate Loans under the Multicurrency Revolving
Credit Facility be made in a currency other than those specifically listed in
the definition of “Alternative

29



--------------------------------------------------------------------------------



 



Currency;” provided that such requested currency is a lawful currency (other
than Dollars) that is readily available and freely transferable and convertible
into Dollars. Any such request shall be subject to the approval of the
Administrative Agent and the Multicurrency Revolving Credit Lenders.
     (b) Any such request shall be made to the Administrative Agent not later
than 11:00 a.m., twenty (20) Business Days prior to the date of the desired
Borrowing (or such other time or date as may be agreed by the Administrative
Agent in its sole discretion). In the case of any such request, the
Administrative Agent shall promptly notify each Multicurrency Revolving Credit
Lender thereof. Each Multicurrency Revolving Credit Lender shall notify the
Administrative Agent, not later than 11:00 a.m., ten (10) Business Days after
receipt of such request whether it consents, in its sole discretion, to the
making of Eurocurrency Rate Loans in such requested currency.
     (c) Any failure by a Multicurrency Revolving Credit Lender to respond to
such request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Multicurrency Revolving Credit Lender to permit
Eurocurrency Rate Loans to be made in such requested currency. If the
Administrative Agent and all the Multicurrency Revolving Credit Lenders consent
to making Eurocurrency Rate Loans in such requested currency, the Administrative
Agent shall so notify the Borrower and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Borrowings of Eurocurrency Rate Loans. If the Administrative Agent shall fail to
obtain consent to any request for an additional currency under this
Section 1.06, the Administrative Agent shall promptly so notify the Borrower.
     1.07 Change of Currency. (a) Each obligation of the Borrower to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption (in accordance
with the EMU Legislation). If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.
     (b) Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
     (c) Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

30



--------------------------------------------------------------------------------



 



     1.08 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
     1.09 Annualization. For purposes of measuring the Consolidated Fixed Charge
Coverage Ratio on any date on or prior to the last day of the fiscal quarter of
the Parent ending closest to June 30, 2009, the term Consolidated Fixed Charges
(including the embedded term Consolidated Interest Charges) shall be measured as
follows:
     (a) for any measurement date prior to the last day of the fiscal quarter of
the Parent ending closest to December 31, 2008, such terms shall be measured by
multiplying the amount of such term for the one fiscal quarter of the Parent and
its Subsidiaries ended closest to September 30, 2008 times four;
     (b) for any measurement date from and including the last day of the fiscal
quarter of the Parent ending closest to December 31, 2008 through the day prior
to the last day of the fiscal quarter of the Parent ending closest to March 31,
2009, such terms shall be measured by multiplying the amount of such term for
the two fiscal quarters of the Parent and its Subsidiaries ended closest to
December 31, 2008 times two; and
     (c) for any measurement date from and including the last day of the fiscal
quarter of the Parent ending closest to March 31, 2009 through the day prior to
the last day of the fiscal quarter of the Parent ending closest to June 30,
2009, such terms shall be measured by multiplying the amount of such term for
the three fiscal quarters of the Parent and its Subsidiaries ended closest to
March 31, 2009 times four-thirds.
ARTICLE II.
THE COMMITMENTS AND BORROWINGS
     2.01 The Loans.
     (a) The Term Loan Borrowings. Subject to the terms and conditions set forth
herein, each Term Lender severally agrees to make loans (each such loan, a “Term
Loan”) to the Borrower in Dollars from time to time, on any Business Day during
the Availability Period for the Term Loan Facility, in an aggregate amount not
to exceed such Term Lender’s Term Loan Commitment; provided that after giving
effect to the Term Loan Borrowing on the Closing Date, and during the
Availability Period for the Term Loan Facility, the Borrower may borrow the
remaining undrawn amount of the Term Loan Facility in an aggregate amount not to
exceed the lesser of (A) the initial aggregate principal amount of the Term Loan
Facility less the amount of the Term Loan Borrowing made on the Closing Date,
and (B) $250,000,000 (it being understood that each Term Lender’s Term Loan
Commitment in excess of such Lender’s Applicable Percentage thereof shall be
terminated immediately after the Term Loan Borrowing on the Closing Date);
provided that any Term Loan made after the Closing Date shall be drawn by the
Borrower solely for the purpose of making Permitted Parent Equity Repurchases
(and the related distributions by the Borrower and the other Guarantors to the
Parent to accomplish such Permitted Parent Equity Repurchases) or repaying
existing Indebtedness of the Parent and its Subsidiaries, or both.
Notwithstanding the foregoing, and in accordance with the definition of

31



--------------------------------------------------------------------------------



 



“Availability Period”, if any portion of the Revolving Credit Facility is drawn
on the Closing Date then no portion of the Term Loan Facility shall be available
for drawing at any time after the Closing Date. Each Term Loan Borrowing shall
consist of Term Loans made simultaneously by the Term Lenders in accordance with
their respective Applicable Percentage of the Term Loan Facility. Amounts
borrowed under this Section 2.01(a) and repaid or prepaid may not be reborrowed.
Term Loans may only be Eurocurrency Rate Loans, as further provided herein;
provided that the Borrower may request that Term Loans made on the Closing Date
bear interest at the Base Rate plus the Applicable Rate applicable to Base Rate
Loans for a period of no more than two Business Days after the Closing Date, so
long as the Borrower substantially simultaneously requests that all such Term
Loans be converted to Eurocurrency Rate Loans on the day that is two Business
Days after the Closing Date pursuant to a Committed Loan Notice delivered, along
with a funding indemnity letter in accordance with Section 2.02(f), at least one
Business Day prior to the Closing Date (such occurrence being the only
availability of Term Loans as Base Rate Loans under the Term Loan Facility).
     (b) The Dollar Revolving Credit Borrowings. Subject to the terms and
conditions set forth herein, each Dollar Revolving Credit Lender severally
agrees to make loans (each such loan, a “Dollar Revolving Credit Loan”) to the
Borrower in Dollars from time to time, on any Business Day during the
Availability Period for the Dollar Revolving Credit Facility, in an aggregate
amount not to exceed at any time outstanding the amount of such Dollar Revolving
Credit Lender’s Dollar Revolving Credit Commitment; provided that after giving
effect to any Dollar Revolving Credit Borrowing, (i) the Total Dollar Revolving
Credit Outstandings shall not exceed the aggregate Dollar Revolving Credit
Commitments and (ii) the aggregate Outstanding Amount of the Dollar Revolving
Credit Loans of any Dollar Revolving Credit Lender shall not exceed such Dollar
Revolving Credit Lender’s Dollar Revolving Credit Commitment. Within the limits
of each Dollar Revolving Credit Lender’s Dollar Revolving Credit Commitment, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.01(b), prepay under Section 2.04, and reborrow under this
Section 2.01(b). Dollar Revolving Credit Loans may only be Eurocurrency Rate
Loans, as further provided herein.
     (c) The Multicurrency Revolving Credit Borrowings. Subject to the terms and
conditions set forth herein, each Multicurrency Revolving Credit Lender
severally agrees to make loans (each such loan, a “Multicurrency Revolving
Credit Loan”) to the Borrower in Dollars or in one or more Alternative
Currencies from time to time, on any Business Day during the Availability Period
for the Multicurrency Revolving Credit Facility, in an aggregate amount not to
exceed at any time outstanding the amount of such Multicurrency Revolving Credit
Lender’s Multicurrency Revolving Credit Commitment; provided that after giving
effect to any Multicurrency Revolving Credit Borrowing, (i) the Total
Multicurrency Revolving Credit Outstandings shall not exceed the aggregate
Multicurrency Revolving Credit Commitments and (ii) the aggregate Outstanding
Amount of the Multicurrency Revolving Credit Loans of any Multicurrency
Revolving Credit Lender, plus such Multicurrency Revolving Credit Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Multicurrency Revolving Credit Lender’s Multicurrency Revolving
Credit Commitment. Within the limits of each Multicurrency Revolving Credit
Lender’s Multicurrency Revolving Credit Commitment, and subject to the other
terms and conditions hereof, the Borrower may borrow under this Section 2.01(c),
prepay under Section 2.04, and reborrow under this Section 2.01(c).

32



--------------------------------------------------------------------------------



 



Multicurrency Revolving Credit Loans may be Base Rate Loans or Eurocurrency Rate
Loans, as further provided herein.
     (d) The parties hereto agree that, notwithstanding anything to the contrary
in any Committed Loan Notice or other notice given to the Administrative Agent,
and subject to remaining availability under each applicable Revolving Credit
Facility, each Borrowing of Eurocurrency Rate Loans in Dollars under the
Revolving Credit Facilities shall be made pro rata between the Dollar Revolving
Credit Facility and the Multicurrency Revolving Credit Facility. The parties
hereto further agree that in the event a Committed Loan Notice is received that
fails to reflect the agreement in the first sentence of this Section 2.01(d),
the Administrative Agent shall (with reasonably prompt notice to the Borrower),
adjust such Committed Loan Notice to reflect the agreement provided in the first
sentence of this Section 2.01(d).
     2.02 Borrowings, Conversions and Continuations of Loans.
     (a) Each Term Loan Borrowing, each Dollar Revolving Credit Borrowing, each
Multicurrency Revolving Credit Borrowing, each conversion of Multicurrency
Revolving Credit Loans from one Type to the other, and each continuation of
Eurocurrency Rate Loans shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent, which may be given by telephone. Each such notice must
be received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of (A) any Borrowing of, conversion to
or continuation of Eurocurrency Rate Loans denominated in Dollars or (B) any
conversion of Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans
(solely with respect to Multicurrency Revolving Credit Loans denominated in
Dollars), (ii) four Business Days (or five Business Days in the case of a
Special Notice Currency) prior to the requested date of any Borrowing or
continuation of Eurocurrency Rate Loans under the Multicurrency Revolving Credit
Facility denominated in Alternative Currencies, and (iii) one Business Day prior
to the requested date of any Borrowing of Base Rate Loans in Dollars under the
Multicurrency Revolving Credit Facility. Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower. Each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans or Base Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof; provided that (A) with respect to any Borrowing of
Eurocurrency Rate Loans that is required to be divided pro rata between the
Dollar Revolving Credit Facility and the Multicurrency Revolving Credit Facility
pursuant to Section 2.01(d), such minimum and multiple requirement shall apply
to the aggregate amount of such Borrowing and not to the amount allocable to
either the Dollar Revolving Credit Facility or the Multicurrency Revolving
Credit Facility individually), and (B) each Borrowing of a Term Loan after the
Closing Date shall be in a principal amount of $50,000,000 (or the remaining
undrawn and available amount of the Term Loan Facility) or a whole multiple of
$5,000,000 in excess thereof. Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Term Loan
Borrowing, a Dollar Revolving Credit Borrowing, a Multicurrency Revolving Credit
Borrowing , a conversion of Multicurrency Revolving Credit Loans from one Type
to the other, or a continuation of Eurocurrency Rate Loans (and such Committed
Loan Notice shall, subject to confirmation and correction by the Administrative
Agent, comply with Section 2.01(d) regarding pro rata Borrowings of Eurocurrency
Rate Loans denominated in

33



--------------------------------------------------------------------------------



 



Dollars), (ii) the requested date of the Borrowing, conversion or continuation,
as the case may be (which shall be a Business Day), (iii) the principal amount
of Loans to be borrowed, converted or continued, (iv) the Type of Loans to be
borrowed or to which existing Multicurrency Revolving Credit Loans are to be
converted, (v) if applicable, the duration of the Interest Period with respect
thereto, and (vi) with respect to Multicurrency Revolving Credit Loans only, the
currency of the Multicurrency Revolving Credit Loans to be borrowed. If the
Borrower fails to specify a currency in a Committed Loan Notice requesting a
Multicurrency Revolving Credit Borrowing, then the Multicurrency Revolving
Credit Loans so requested shall be made in Dollars. If the Borrower fails to
specify a Type of Loan in a Committed Loan Notice or if the Borrower fails to
give a timely notice requesting a conversion or continuation, then (A) the
applicable Multicurrency Revolving Credit Loans denominated in an Alternative
Currency, Term Loans or Dollar Revolving Credit Loans shall be made or
continued, as applicable, as Eurocurrency Rate Loans with an Interest Period of
one month, and (B) the applicable Multicurrency Revolving Credit Loans
denominated in Dollars shall be made as, or converted to, Base Rate Loans. Any
automatic conversion to Base Rate Loans or continuation as Eurocurrency Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month. No
Multicurrency Revolving Credit Loan may be converted into or continued as a
Multicurrency Revolving Credit Loan denominated in a different currency, but
instead must be prepaid in the original currency of such Multicurrency Revolving
Credit Loan and reborrowed in the other currency. Notwithstanding anything to
the contrary herein, a Swing Line Loan may not be converted to a Eurocurrency
Rate Loan.
     (b) Following receipt of a Committed Loan Notice, and after application of
Section 2.01(d) if not accurately reflected in such Committed Loan Notice, the
Administrative Agent shall promptly notify each Lender of the amount (and
currency) of its Applicable Percentage under the applicable Facility of the
applicable Term Loans, Dollar Revolving Credit Loans and Multicurrency Revolving
Credit Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans (in the case of
Multicurrency Revolving Credit Loans denominated in Dollars) or continuation as
Eurocurrency Rate Loans with an Interest Period of one month (in the case of
Term Loans, Dollar Revolving Credit Loans and Multicurrency Revolving Credit
Loans denominated in a currency other than Dollars), in each case as described
in the preceding subsection. In the case of a Term Loan Borrowing, a Dollar
Revolving Credit Borrowing or a Multicurrency Revolving Credit Borrowing, each
applicable Lender shall make the amount of its Term Loan, Dollar Revolving
Credit Loan or Multicurrency Revolving Credit Loan, as applicable, available to
the Administrative Agent in Same Day Funds at the Administrative Agent’s Office
for the applicable currency not later than 1:00 p.m., in the case of any Loan
denominated in Dollars, and not later than the Applicable Time specified by the
Administrative Agent in the case of any Multicurrency Revolving Credit Loan in
an Alternative Currency, in each case on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Borrowing,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such

34



--------------------------------------------------------------------------------



 



funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower.
     (c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currency) without the consent of the Required
Lenders, and the Required Lenders may demand that any or all of the then
outstanding Eurocurrency Rate Loans, other than Eurocurrency Rate Loans
denominated in Dollars under the Multicurrency Revolving Credit Facility (which
shall be automatically converted to Base Rate Loans at the conclusion of the
then-applicable Interest Period), be prepaid, or (solely in the case of
Multicurrency Revolving Credit Loans) redenominated into Dollars in the amount
of the Dollar Equivalent thereof and converted to Base Rate Loans, on the last
day of the then current Interest Period with respect thereto.
     (d) The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.
     (e) After giving effect to all Term Loan Borrowings and all continuations
of Term Loans, (i) at any time prior to the termination of the Availability
Period with respect to the Term Loan Facility, there shall not be more than ten
Interest Periods in effect in respect of the Term Loan Facility, and (ii) at any
time on or after the termination of the Availability Period with respect to the
Term Loan Facility, there shall not be more than four Interest Periods in effect
in respect of the Term Loan Facility. After giving effect to all Dollar
Revolving Credit Borrowings and all continuations of Dollar Revolving Credit
Loans, there shall not be more than five Interest Periods in effect in respect
of the Dollar Revolving Credit Facility. After giving effect to all
Multicurrency Revolving Credit Borrowings, all conversions of Multicurrency
Revolving Credit Loans from one Type to the other, and all continuations of
Multicurrency Revolving Credit Loans as the same Type, there shall not be more
than five Interest Periods in effect in respect of the Multicurrency Revolving
Credit Facility.
     (f) Notwithstanding anything in this Section 2.02 to the contrary, because
all Term Loans, Dollar Revolving Credit Loans and Multicurrency Revolving Credit
Loans denominated in an Alternative Currency and made on the Closing Date as
part of the initial Borrowing must be made as Eurocurrency Loans, and
Multicurrency Revolving Credit Loans denominated in Dollars and made on the
Closing Date as part of the initial Borrowing may be made as Eurocurrency Loans,
the Borrower shall have delivered to the Administrative Agent for the benefit of
the Lenders at least three Business Days prior to the Closing Date (or four
Business Days in the event any portion of the initial Borrowing to be made on
the Closing Date is to be a Multicurrency Revolving Credit Loans denominated in
an Alternative Currency) a funding indemnity letter in form and substance
reasonably satisfactory to the Administrative Agent addressing matters
substantially the same as those set forth in Section 3.05.

35



--------------------------------------------------------------------------------



 



     2.03 Swing Line Loans.
     (a) The Swing Line. Subject to the terms and conditions set forth herein,
the Swing Line Lender agrees, in reliance upon the agreements of the other
Lenders set forth in this Section 2.03, to make loans in Dollars (each such
loan, a “Swing Line Loan”) to the Borrower from time to time on any Business Day
during the Availability Period with respect to the Multicurrency Revolving
Credit Facility in an aggregate amount not to exceed at any time outstanding the
amount of the Swing Line Sublimit, notwithstanding the fact that such Swing Line
Loans, when aggregated with the Applicable Percentage of the Outstanding Amount
of Multicurrency Revolving Credit Loans of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Multicurrency Revolving Credit
Commitment; provided that after giving effect to any Swing Line Loan, (i) the
Total Multicurrency Revolving Credit Outstandings shall not exceed the aggregate
Multicurrency Revolving Credit Commitments, and (ii) the aggregate Outstanding
Amount of the Multicurrency Revolving Credit Loans of any Multicurrency
Revolving Credit Lender, plus such Multicurrency Revolving Credit Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Multicurrency Revolving Credit Lender’s Multicurrency Revolving
Credit Commitment; and provided, further, that the Borrower shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.03, prepay under
Section 2.04, and reborrow under this Section 2.03. Each Swing Line Loan shall
be a Base Rate Loan made in Dollars. Immediately upon the making of a Swing Line
Loan, each Multicurrency Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Multicurrency Revolving Credit Lender’s Applicable Percentage in respect of
the Multicurrency Revolving Credit Facility times the amount of such Swing Line
Loan.
     (b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 2:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Multicurrency Revolving Credit Lender) prior to 3:00 p.m. on the date of the
proposed Swing Line Borrowing (A) directing the Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.03(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 4:00 p.m. on the borrowing date specified in

36



--------------------------------------------------------------------------------



 



such Swing Line Loan Notice, make the amount of its Swing Line Loan available to
the Borrower at its office by crediting the account of the Borrower on the books
of the Swing Line Lender in immediately available funds.
     (c) Refinancing of Swing Line Loans.
     (i) The Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Multicurrency
Revolving Credit Lender make a Base Rate Loan in Dollars under the Multicurrency
Revolving Credit Facility in an amount equal to such Multicurrency Revolving
Credit Lender’s Applicable Percentage (in respect of the Multicurrency Revolving
Credit Facility) of the amount of Swing Line Loans then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the aggregate Multicurrency Revolving Credit
Commitments and the conditions set forth in Section 4.02. The Swing Line Lender
shall furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each
Multicurrency Revolving Credit Lender shall make an amount equal to its
Applicable Percentage (in respect of the Multicurrency Revolving Credit
Facility) of the amount specified in such Committed Loan Notice available to the
Administrative Agent in immediately available funds for the account of the Swing
Line Lender at the Administrative Agent’s Office not later than 1:00 p.m. on the
day specified in such Committed Loan Notice, whereupon, subject to
Section 2.03(c)(ii), each Multicurrency Revolving Credit Lender that so makes
funds available shall be deemed to have made a Base Rate Loan in Dollars to the
Borrower under the Multicurrency Revolving Credit Facility in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.
     (ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Multicurrency Revolving Credit Borrowing in accordance with Section 2.03(c)(i),
the request for Base Rate Loans under the Multicurrency Revolving Credit
Facility submitted by the Swing Line Lender as set forth herein shall be deemed
to be a request by the Swing Line Lender that each of the Multicurrency
Revolving Credit Lenders fund its risk participation in the relevant Swing Line
Loan and each Multicurrency Revolving Credit Facility Revolving Credit Lender’s
payment to the Administrative Agent for the account of the Swing Line Lender
pursuant to Section 2.03(c)(i) shall be deemed payment in respect of such
participation.
     (iii) If any Multicurrency Revolving Credit Lender fails to make available
to the Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(i), the Swing Line
Lender shall be entitled to recover from such Multicurrency Revolving Credit
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the

37



--------------------------------------------------------------------------------



 



Swing Line Lender at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Multicurrency Revolving Credit Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Multicurrency Revolving Credit Lender’s Multicurrency Revolving Credit Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Multicurrency Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.
     (iv) Each Multicurrency Revolving Credit Lender’s obligation to make
Multicurrency Revolving Credit Loans or to purchase and fund risk participations
in Swing Line Loans pursuant to this Section 2.03(c) shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such
Multicurrency Revolving Credit Lender may have against the Swing Line Lender,
the Borrower or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Multicurrency
Revolving Credit Lender’s obligation to make Multicurrency Revolving Credit
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02. No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swing Line Loans, together with
interest as provided herein.
     (d) Repayment of Participations.
     (i) At any time after any Multicurrency Revolving Credit Lender has
purchased and funded a risk participation in a Swing Line Loan, if the Swing
Line Lender receives any payment on account of such Swing Line Loan, the Swing
Line Lender will distribute to such Multicurrency Revolving Credit Lender its
Applicable Percentage (in respect of the Multicurrency Revolving Credit
Facility) thereof in the same funds as those received by the Swing Line Lender.
     (ii) If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Multicurrency Revolving Credit Lender shall pay to the
Swing Line Lender its Applicable Percentage (in respect of the Multicurrency
Revolving Credit Facility) thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

38



--------------------------------------------------------------------------------



 



     (e) Interest for Account of Swing Line Lender. The Swing Line Lender shall
be responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Multicurrency Revolving Credit Lender funds its Base Rate Loan or
risk participation pursuant to this Section 2.03 to refinance such Multicurrency
Revolving Credit Lender’s Applicable Percentage (in respect of the Multicurrency
Revolving Credit Facility) of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.
     (f) Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
     2.04 Prepayments.
     (a) Optional Prepayments.
     (i) Subject to the last sentence of this Section 2.04(a)(i), the Borrower
may, upon notice to the Administrative Agent, at any time or from time to time
voluntarily prepay Term Loans, Dollar Revolving Credit Loans and Multicurrency
Revolving Credit Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the Administrative Agent not later than
11:00 a.m. (A) three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Dollars, (B) four Business Days (or five
Business Days, in the case of prepayment of Revolving Credit Loans denominated
in Special Notice Currencies) prior to any date of prepayment of Eurocurrency
Rate Loans denominated in Alternative Currencies, and (C) one Business Day prior
to the date of prepayment of Base Rate Loans; (ii) any prepayment of
Eurocurrency Rate Loans denominated in Dollars under the Dollar Revolving Credit
Facility or the Multicurrency Revolving Credit Facility shall be applied pro
rata between each such Revolving Credit Facility (and the Administrative Agent
shall make such application regardless of any contradictory notice from the
Borrower); and (iii) any prepayment of Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof or, in each case,
if less, the entire principal amount thereof then outstanding (provided that in
the event of a prepayment to be applied pro rata between the Dollar Revolving
Credit Facility and the Multicurrency Revolving Credit Facility pursuant to the
immediately preceding subsection (ii), such minimum and multiple shall apply to
the entirety of such prepayment and not to the prepayment applicable to one or
the other Revolving Credit Facility). Each such notice shall specify the date
and amount of such prepayment and the Type(s) of Loans to be prepaid and, if
Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of such Loans.
The Administrative Agent will promptly notify each applicable Lender of its
receipt of each such notice, and of the amount of such Lender’s ratable portion
of such prepayment (based on such Lender’s Applicable Percentage in respect of
the relevant Facility). If such notice is given by the Borrower, the Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any prepayment of a
Eurocurrency Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Each prepayment of the outstanding Term Loans pursuant to this
Section 2.04(a) shall be applied to the principal repayment

39



--------------------------------------------------------------------------------



 



installments thereof on a pro rata basis, and each such prepayment shall be paid
to the Lenders in accordance with their respective Applicable Percentages in
respect of each of the relevant Facilities.
     (ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
     (b) Revolving Credit Facility Mandatory Prepayments. If the Administrative
Agent notifies the Borrower at any time that:
     (i) the Total Multicurrency Revolving Credit Outstandings at such time
exceed an amount equal to 105% of the aggregate amount of the Multicurrency
Revolving Credit Commitments then in effect, then, within two Business Days
after receipt of such notice, the Borrower shall prepay Multicurrency Revolving
Credit Loans and/or Swing Line Loans in an aggregate amount sufficient to reduce
such Total Multicurrency Revolving Credit Outstandings as of such date of
payment to an amount not to exceed 100% of the aggregate amount of the
Multicurrency Revolving Credit Commitments then in effect; or
     (ii) the Total Dollar Revolving Credit Outstandings at such time exceed an
amount equal to 100% of the aggregate amount of the Dollar Revolving Credit
Commitments then in effect, then, within two Business Days after receipt of such
notice, the Borrower shall prepay Dollar Revolving Credit Loans in an aggregate
amount sufficient to reduce such Total Dollar Revolving Credit Outstandings as
of such date of payment to an amount not to exceed 100% of the aggregate amount
of the Dollar Revolving Credit Commitments then in effect.
     (c) Other Mandatory Prepayments.
     (i) If the Parent or any of its Subsidiaries Disposes of any property
(other than any Disposition of any property permitted by Section 7.05(a), (b) or
(c)), in one or a series of related transactions, which results in the
realization by such Person of aggregate Net Cash Proceeds (or the Dollar
Equivalent thereof) in excess of $5,000,000, then the Borrower shall prepay an
aggregate principal amount of Term Loans equal to the Required Mandatory
Prepayment Amount within ten Business Days from the date of receipt thereof by
such Person (such prepayments to be applied as set forth in clause (iii) below);
provided that, with respect to any such Net Cash Proceeds realized in connection
with a Disposition that would otherwise give rise to a mandatory prepayment
described in this Section, at the election of the Borrower (as notified by the
Borrower to the Administrative Agent within ten Business Days from the date of
such Disposition), and

40



--------------------------------------------------------------------------------



 



so long as no Event of Default shall have occurred and be continuing, the Parent
or such Subsidiary may reinvest all or any portion of such Net Cash Proceeds in
assets useful in the business of the Parent and its Subsidiaries so long as
within 270 days after the receipt of such Net Cash Proceeds, such reinvestment
shall have been consummated (as certified by the Borrower in writing to the
Administrative Agent); and provided, further, that any Net Cash Proceeds not so
applied within such period shall be immediately applied to the prepayment of the
Term Loans as set forth in this Section 2.04(c)(i).
     (ii) If any Extraordinary Receipt (whether occurring as a result of a
single transaction or occurrence or a series of related transactions or
occurrences) in excess of $5,000,000 (or the Dollar Equivalent thereof) is
received by or paid to or for the account of the Parent or any of its
Subsidiaries, and not otherwise included in clause (i) of this Section 2.04(c),
the Borrower shall prepay an aggregate principal amount of Term Loans equal to
the Required Mandatory Prepayment Amount within ten Business Days from the date
of receipt thereof by the Parent or such Subsidiary (such prepayments to be
applied as set forth in clause (iii) below); provided that with respect to any
proceeds of insurance, condemnation awards (or payments in lieu thereof) or
indemnity payments, at the election of the Borrower (as notified by the Borrower
to the Administrative Agent within ten Business Days from the date of receipt of
such insurance proceeds, condemnation awards or indemnity payments), and so long
as no Event of Default shall have occurred and be continuing, the Parent or such
Subsidiary may apply such cash proceeds within 270 days after the receipt
thereof to replace or repair the equipment, fixed assets, real property or other
property in respect of which such cash proceeds were received; and provided,
further that any such cash proceeds not so applied within such period shall be
immediately applied to the prepayment of the Term Loans as set forth in this
Section 2.04(c)(ii).
     (iii) Each prepayment of Term Loans pursuant to the foregoing provisions of
this Section 2.04(c) shall be applied to the principal installments thereof on a
pro rata basis.
     2.05 Termination or Reduction of Commitments.
     (a) Optional. The Borrower may, at its option and upon notice to the
Administrative Agent, terminate the Dollar Revolving Credit Commitments, the
Multicurrency Revolving Credit Commitments and/or or the unused portion of the
Term Loan Commitments, or from time to time permanently reduce in part the
Dollar Revolving Credit Commitments, the Multicurrency Revolving Credit
Commitments and/or the unused portion of the Term Loan Commitments; provided
that (i) any such notice shall be received by the Administrative Agent not later
than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any reduction of the Dollar Revolving Credit Facility or the
Multicurrency Revolving Credit Facility shall be applied pro rata between each
such Revolving Credit Facility (and the Administrative Agent shall make such
application regardless of any contradictory notice from the Borrower), (iii) any
such partial reduction shall be in an aggregate amount of $10,000,000 or any
whole multiple of $1,000,000 in excess thereof (provided that in the event of a
partial reduction to be applied pro rata between the Dollar Revolving Credit
Facility and the Multicurrency Revolving Credit Facility pursuant to the
immediately preceding subsection (ii), such minimum and multiple shall

41



--------------------------------------------------------------------------------



 



apply to the entirety of such reduction and not to the reduction applicable to
one or the other Revolving Credit Facility), (iv) the Borrower shall not
terminate or reduce the Dollar Revolving Credit Commitments or the Multicurrency
Revolving Credit Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Dollar Revolving Credit Outstandings
or the Total Multicurrency Revolving Credit Outstandings, as applicable, would
exceed the aggregate Dollar Revolving Credit Commitments or the aggregate
Multicurrency Revolving Credit Commitments, respectively, and (v) if, after
giving effect to any reduction of the aggregate Multicurrency Revolving Credit
Commitments, the Swing Line Sublimit exceeds the amount of the aggregate
Multicurrency Revolving Credit Commitments, such Swing Line Sublimit shall be
automatically reduced by the amount of such excess. The Administrative Agent
will promptly notify the applicable Lenders of any such notice of termination or
reduction of the Dollar Revolving Credit Commitments, the Multicurrency
Revolving Credit Commitments or the unused portion of the Term Loan Commitments.
Any reduction of the Dollar Revolving Credit Commitments, the Multicurrency
Revolving Credit Commitments or the unused portion of the Term Loan Commitments
shall be applied to the applicable Commitment of each applicable Lender
according to its Applicable Percentage of the appropriate Facility. All fees
accrued until the effective date of any termination of the Dollar Revolving
Credit Commitments, the Multicurrency Revolving Credit Commitments or the unused
portion of the Term Loan Commitments shall be paid on the effective date of such
termination, notwithstanding any later payment date provided for herein.
     (b) Mandatory. The aggregate Term Loan Commitments shall be automatically
and permanently reduced to zero on the earlier of (i) the last day of the
Availability Period for the Term Loan Facility and (ii) the day on which the
entire aggregate principal amount of the Term Loan Commitments have been
advanced in accordance with Section 2.01(a). The Administrative Agent will
promptly notify the Term Lenders of the termination of the unused portion of the
aggregate Term Loan Commitments under this Section 2.05(b), and immediately upon
any such termination the Term Loan Commitment of each Term Lender shall be
reduced to zero. All fees in respect of the Term Loan Facility accrued until the
effective date of such termination of the Term Loan Commitments shall be paid on
the effective date of such termination, notwithstanding any later payment date
provided for herein.
     2.06 Repayment of Loans.
     (a) Term Loans. The Borrower shall repay to the Term Lenders on the last
day of each fiscal quarter of the Parent ending after the first anniversary of
the Closing Date an amount of the Term Loans equal to the lesser of (i)
$35,000,000 and (ii) 5% of the aggregate principal amount of the Term Loan
Facility outstanding on the date the Term Loan Commitments are reduced to zero
pursuant to Section 2.05(b) which amounts shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.04. In addition, the Borrower shall repay to the Term Lenders on the
Maturity Date for the Term Loan Facility the aggregate principal amount of the
Term Loans outstanding on such date.
     (b) Dollar Revolving Credit Loans. The Borrower shall repay to the Dollar
Revolving Credit Lenders on the Maturity Date for the Dollar Revolving Credit
Facility the aggregate principal amount of all Dollar Revolving Credit Loans
outstanding on such date.

42



--------------------------------------------------------------------------------



 



     (c) Multicurrency Revolving Credit Loans. The Borrower shall repay to the
Multicurrency Revolving Credit Lenders on the Maturity Date for the
Multicurrency Revolving Credit Facility the aggregate principal amount of all
Multicurrency Revolving Credit Loans outstanding on such date.
     (d) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date that is five Business Days after such Loan is
made and (ii) the Maturity Date for the Multicurrency Revolving Credit Facility.
     2.07 Interest. (a) Subject to the provisions of subsection (b) below,
(i) each Eurocurrency Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurocurrency Rate for such Interest Period plus the Applicable Rate plus (in the
case of a Eurocurrency Rate Loan of any Lender which is lent from a Lending
Office in the United Kingdom or a Participating Member State) the Mandatory
Cost; (ii) each Base Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate; and (iii) each Swing Line Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.
     (b) (i) If any amount payable by any Loan Party under any Loan Document is
not paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
     (ii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
     (iii) Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.
     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     2.08 Fees.
     (a) Commitment Fees. The Borrower shall pay to the Administrative Agent for
the account of:
     (i) each Dollar Revolving Credit Lender in accordance with its Applicable
Percentage of the Dollar Revolving Credit Facility, a commitment fee in Dollars
equal to the Applicable Rate times the actual daily amount by which the
aggregate amount of the

43



--------------------------------------------------------------------------------



 



Dollar Revolving Credit Commitments exceeds the Outstanding Amount of Dollar
Revolving Credit Loans;
     (ii) each Multicurrency Revolving Credit Lender in accordance with its
Applicable Percentage of the Multicurrency Revolving Credit Facility, a
commitment fee in Dollars equal to the Applicable Rate times the actual daily
amount by which the aggregate amount of the Multicurrency Revolving Credit
Commitments exceeds the Outstanding Amount of Multicurrency Revolving Credit
Loans (excluding Swing Line Loans);
     (iii) each Term Lender in accordance with its Applicable Percentage of the
Term Loan Facility, a commitment fee equal to the Applicable Rate times the
actual daily amount by which the aggregate amount of the Term Loan Commitments
exceeds the Outstanding Amount of Term Loans.
The commitment fees set forth above shall accrue at all times during the
relevant Availability Period, including at any time during which one or more of
the conditions in Article IV is not met, and shall be due and payable quarterly
in arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period for each such applicable Facility. The
commitment fees set forth above shall be calculated quarterly in arrears, and if
there is any change in the relevant Applicable Rate during any quarter, the
actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.
     (b) Other Fees. (i) The Borrower shall pay to the Book Managers and the
Administrative Agent for their own respective accounts, in Dollars, fees in the
amounts and at the times specified in the Joint Fee Letter. Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.
     (ii) The Borrower shall pay to the Administrative Agent, for its own
account, in Dollars, fees in the amounts and at the times specified in the
Administrative Agency Fee Letter. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.
     (iii) The Borrower shall pay to the Lenders, in Dollars, such fees as shall
have been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.
     2.09 Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by Bank of America’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year), or, in the case of interest in respect of Multicurrency
Revolving Credit Loans denominated in Alternative Currencies as to which market
practice differs from the

44



--------------------------------------------------------------------------------



 



foregoing, in accordance with such market practice. Interest shall accrue on
each Loan for the day on which the Loan is made, and shall not accrue on a Loan,
or any portion thereof, for the day on which the Loan or such portion is paid;
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.11(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
     2.10 Evidence of Debt.
     (a) The Loans made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by the Lenders to the Borrower and the interest
and payments thereon. Any failure so to record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrower hereunder
to pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to a Note
and endorse thereon the date, Type (if applicable), amount, currency and
maturity of its Loans and payments with respect thereto.
     (b) In addition to the accounts and records referred to in subsection (a),
each Multicurrency Revolving Credit Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Multicurrency Revolving Credit Lender of
participations in Swing Line Loans. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Multicurrency Revolving Credit Lender in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error.
     2.11 Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrower shall be made without condition or deduction
for any counterclaim, defense, recoupment or setoff. Except as otherwise
expressly provided herein and except with respect to principal of and interest
on Loans denominated in an Alternative Currency, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. on the date specified herein. Except as otherwise expressly provided
herein, all payments by the Borrower hereunder with respect to principal and
interest on Loans denominated in an Alternative Currency shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in such
Alternative Currency and in Same Day Funds not later than the Applicable Time
specified by the Administrative Agent on the dates specified herein. Without
limiting the

45



--------------------------------------------------------------------------------



 



generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States. If, for any
reason, the Borrower is prohibited by any Law from making any required payment
hereunder in an Alternative Currency, the Borrower shall make such payment in
Dollars in the Dollar Equivalent of the Alternative Currency payment amount. The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage in respect of the relevant Facility (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
(i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
     (b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans (in the case of Multicurrency
Revolving Credit Loans denominated in Dollars) or the Cost of Funds Rate plus
the Applicable Rate for Eurocurrency Rate Loans (in all other cases). If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by such Borrower for such
period. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
     (ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith

46



--------------------------------------------------------------------------------



 



and may, in reliance upon such assumption, distribute to the appropriate Lenders
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the applicable Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate.
     A notice of the Administrative Agent to any Lender or to the Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
     (c) Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Borrowing set forth in Article IV are not satisfied
or waived in accordance with the terms hereof, the Administrative Agent shall
promptly return such funds (in like funds as received from such Lender) to such
Lender, without interest.
     (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Term Loans, Dollar Revolving Credit Loans and Multicurrency
Revolving Credit Loans, to fund participations in Swing Line Loans, and to make
payments pursuant to Section 10.04(c), are several and not joint. The failure of
any Lender to make any Loan or to make any payment under Section 10.04(c) on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan or to make its payment under
Section 10.04(c).
     (e) Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
     2.12 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any the Facilities due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities due and payable to all Lenders
hereunder and under the other Loan Documents at such time) of payments on
account of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all the Lenders at such time or (b) Obligations in respect of any of the
Facilities owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities owing (but not due and payable) to all
Lenders hereunder and under the other Loan Parties at such time) of payment on
account of the Obligations in respect of the Facilities owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the

47



--------------------------------------------------------------------------------



 



Lenders at such time then the Lender receiving such greater proportion shall
(x) notify the Administrative Agent of such fact, and (y) purchase (for cash at
face value) participations in the Loans and subparticipations in Swing Line
Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Obligations in
respect of the Facilities then due and payable to the Lenders or owing (but not
due and payable) to the Lenders, as the case may be; provided that:
     (i) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
     (ii) the provisions of this Section shall not be construed to apply to
(A) any payment made by a Borrower pursuant to and in accordance with the
express terms of this Agreement or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in Swing Line Loans to any assignee or participant,
other than to the Borrower or any Subsidiary thereof (as to which the provisions
of this Section shall apply).
     The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
     2.13 Determination of Eurocurrency Rate. If with respect to any
determination of the Eurocurrency Rate the Administrative Agent determines
(which determination shall be conclusive absent manifest error) that BBA LIBOR
will not be available on a Quotation Day using Reuters or another commercially
available source providing quotations of BBA LIBOR, the Administrative Agent
shall promptly request that each Reference Bank supply it with its Quoted Rate,
and the Eurocurrency Rate to be used to determine the interest rate applicable
to the relevant Borrowing, conversion or continuation shall be the average of
the Quoted Rates supplied to the Administrative Agent by the Reference Banks. If
the Administrative Agent makes such request and one or more Reference Banks
fails to supply its Quoted Rate to the Administrative Agent by 11:30 a.m.,
London time, on a Quotation Day, the applicable Eurocurrency Rate shall (subject
to Section 3.03(b)) be determined on the basis of the Quoted Rates supplied by
the remaining Reference Banks.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01 Taxes.
     (a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of the
Borrower hereunder or under

48



--------------------------------------------------------------------------------



 



any other Loan Document shall to the extent permitted by applicable Laws be made
free and clear of and without reduction or withholding for any Taxes. If,
however, applicable Laws require the Borrower or the Administrative Agent to
withhold or deduct any Tax, such Tax shall be withheld or deducted in accordance
with such Laws as determined by the Borrower or the Administrative Agent, as the
case may be, upon the basis of the information and documentation to be delivered
pursuant to subsection (e) below.
     (ii) If the Borrower or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Borrower shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent or Lender, as the case may be, receives an amount equal
to the sum it would have received had no such withholding or deduction been
made.
     (iii) If the Borrower or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) the Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) the Borrower or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount so withheld or
deducted by it to the relevant Governmental Authority in accordance with such
Laws, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes or Other Taxes, the sum payable by the Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent or Lender, as the case may
be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
     (b) Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.
     (c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent and each Lender, and shall make payment in respect thereof
within ten days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the Borrower or the Administrative Agent or paid by the
Administrative

49



--------------------------------------------------------------------------------



 



Agent or such Lender, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. The Borrower shall also, and
does hereby, indemnify the Administrative Agent, and shall make payment in
respect thereof within ten days after written demand therefor, for any amount
which a Lender for any reason fails to pay indefeasibly to the Administrative
Agent as required by clause (ii) of this subsection. A certificate as to the
amount of any such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
     (ii) Without limiting the provisions of subsection (a) or (b) above, each
Lender shall, and does hereby, indemnify the Borrower and the Administrative
Agent, and shall make payment in respect thereof within ten days after demand
therefor, against any and all Taxes and any and all related losses, claims,
liabilities, penalties, interest and expenses (including the fees, charges and
disbursements of any counsel for the Borrower or the Administrative Agent)
incurred by or asserted against the Borrower or the Administrative Agent by any
Governmental Authority as a result of the failure by such Lender to deliver, or
as a result of the inaccuracy, inadequacy or deficiency of, any documentation
required to be delivered by such Lender to the Borrower or the Administrative
Agent pursuant to subsection (e). Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii). The agreements in
this clause (ii) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.
     (d) Evidence of Payments. Upon request by a Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
     (e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to
the Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdictions.

50



--------------------------------------------------------------------------------



 



     (ii) Without limiting the generality of the foregoing, if a Borrower is
resident for tax purposes in the United States,
     (A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and
     (B) each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:
     (I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (II) executed originals of Internal Revenue Service Form W-8ECI,
     (III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,
     (IV) in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed originals of Internal Revenue Service Form W-8BEN, or
     (V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

51



--------------------------------------------------------------------------------



 



     (iii) Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.
     (iv) The Borrower shall promptly deliver to the Administrative Agent or any
Lender, as the Administrative Agent or such Lender shall reasonably request, on
or prior to the Closing Date (or such later date on which it first becomes a
Borrower), and in a timely fashion thereafter, such documents and forms required
by any relevant taxing authorities under the Laws of any jurisdiction, duly
executed and completed by the Borrower, as are required to be furnished by such
Lender or the Administrative Agent under such Laws in connection with any
payment by the Administrative Agent or any Lender of Taxes or Other Taxes, or
otherwise in connection with the Loan Documents, with respect to such
jurisdiction.
     (f) Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender, as the case may be. If the Administrative Agent or any Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses and net of any loss or gain
realized in the conversion of such funds from or to another currency incurred by
the Administrative Agent or such Lender, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes that it deems confidential) to
the Borrower or any other Person.
     3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans (whether denominated in Dollars or an Alternative
Currency), or to determine or charge interest rates based upon the Eurocurrency
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars or
any Alternative Currency in the applicable interbank market, then, on notice
thereof by such Lender to the

52



--------------------------------------------------------------------------------



 



Borrower through the Administrative Agent, any obligation of such Lender to make
or continue Eurocurrency Rate Loans in the affected currency or currencies or,
in the case of Eurocurrency Rate Loans in Dollars, to convert Base Rate Loans to
Eurocurrency Rate Loans, shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), either
prepay or convert all such Eurocurrency Rate Loans of such Lender to Base Rate
Loans (in the case of Multicurrency Revolving Credit Loans denominated in
Dollars) or to Loans bearing interest at the Cost of Funds Rate plus the
Applicable Rate for Eurocurrency Rate Loans (in the case of any other Loan),
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurocurrency Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.
     3.03 Inability to Determine Rates.
     (a) If the Required Lenders determine that for any reason in connection
with any request for a Eurocurrency Rate Loan or a conversion to or continuation
thereof that (a) deposits (whether in Dollars or an Alternative Currency) are
not being offered to banks in the applicable offshore interbank market for such
currency for the applicable amount and Interest Period of such Eurocurrency Rate
Loan, (b) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan (whether denominated in Dollars or an Alternative
Currency), or (c) the Eurocurrency Rate for any requested Interest Period with
respect to a proposed Eurocurrency Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Eurocurrency Rate Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurocurrency Rate
Loans in the affected currency or currencies shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurocurrency Rate Loans in
the affected currency or currencies or, failing that, will be deemed to have
converted such request into a request (a) for a Borrowing of (or conversion to)
Base Rate Loans in the amount specified therein, in the case of Multicurrency
Revolving Credit Loans denominated in Dollars, or (b) for a Borrowing of (or
conversion to) a Loan bearing interest at the Cost of Funds Rate plus the
Applicable Margin with respect to Eurocurrency Rate Loans, in the case of any
other Loan.
     (b) Without limitation of the provisions of Section 3.03(a), if, with
respect to any Borrowing, conversion or continuation for which the Eurocurrency
Rate is to be determined by reference to the Quoted Rates supplied to the
Administrative Agent by the Reference Banks in accordance with Section 2.13,
(i) fewer than two Reference Banks supply the Administrative Agent with a Quoted
Rate or (ii) prior to the close of business on the Quotation Day, the
Administrative Agent receives notification from Lenders to the applicable
Facility whose participation in such Borrowing, conversion or continuation
exceeds 35% of the amount of such Borrowing, conversion or continuation that the
cost to such Lenders of obtaining matching deposits in the London interbank
market (in the case of Loans denominated in Dollars or an

53



--------------------------------------------------------------------------------



 



Alternative Currency other than Euro) or the European interbank market (in the
case of Loans denominated in Euro) would be in excess of the Eurocurrency Rate,
as applicable, for the relevant Interest Period, then the Administrative Agent
shall give notice thereof to the Parent, the Borrower and the Lenders in writing
as promptly as practicable thereafter, and the interest rate applicable to such
Borrowing, conversion or continuation shall be (a) the Base Rate plus the
Applicable Rate, in the case of Multicurrency Revolving Credit Loans denominated
in Dollars, or (b) the Cost of Funds Rate plus the Applicable Rate with respect
to Eurocurrency Rate Loans, in the case of any other Loan.
     (c) If any event described in the first sentence of Section 3.03(a) or in
Section 3.03(b) occurs and results in the application of the Cost of Funds Rate,
then at the request of the Administrative Agent, the Parent or the Borrower, the
Administrative Agent, the Parent and the Borrower shall enter into negotiations
for a period of no more than 30 days for the purpose of agreeing to a substitute
basis for determining the rate of interest to be applied to the applicable
Borrowing (and, to the extent required, any future Borrowings). Any substitute
basis agreed upon shall be, with the consent of all Lenders with respect to the
applicable Facility, binding on all of the parties to this Agreement.
     3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except (A) any reserve requirement contemplated by Section 3.04(e)
and (B) the requirements of the Bank of England and the Financial Services
Authority or the European Central Bank reflected in the Mandatory Cost, other
than as set forth below);
     (ii) subject any Lender to any tax of any kind whatsoever with respect to
this Agreement or any Eurocurrency Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 3.01 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender);
     (iii) result in the failure of the Mandatory Cost, as calculated hereunder,
to represent the cost to any Lender of complying with the requirements of the
Bank of England and/or the Financial Services Authority or the European Central
Bank in relation to its making, funding or maintaining Eurocurrency Rate Loans;
or
     (iv) impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurocurrency Rate Loans
made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan), or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount) then, upon request of such Lender, the

54



--------------------------------------------------------------------------------



 



Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.
     (b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest error.
The Borrower shall pay such Lender the amount shown as due on any such
certificate within ten days after receipt thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).
     (e) Additional Reserve Requirements. The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurocurrency Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any other central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurocurrency Rate Loans, such additional costs (expressed as
a percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan; provided the Borrower shall have
received at least ten days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender.

55



--------------------------------------------------------------------------------



 



If a Lender fails to give notice ten days prior to the relevant Interest Payment
Date, such additional interest or costs shall be due and payable ten days from
receipt of such notice.
     3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
     (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
     (b) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower;
     (c) any failure by the Borrower to make payment of any Loan (or interest
due thereon) denominated in an Alternative Currency on its scheduled due date or
any payment thereof in a different currency; or
     (d) any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;
including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange contract. The Borrower shall also
pay any customary administrative fees charged by such Lender in connection with
the foregoing.
     For purposes of calculating amounts payable by the Borrower to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate for such Loan by a
matching deposit or other borrowing in the offshore interbank market for such
currency for a comparable amount and for a comparable period, whether or not
such Eurocurrency Rate Loan was in fact so funded.
     3.06 Mitigation Obligations; Replacement of Lenders.
     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

56



--------------------------------------------------------------------------------



 



     (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.
     3.07 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
ARTICLE IV.
CONDITIONS PRECEDENT TO BORROWINGS
     4.01 Conditions of Initial Borrowing. The obligation of each Lender to make
its initial Loans available to the Borrower hereunder is subject to satisfaction
of the following conditions precedent:
     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies or other electronic format (followed promptly
by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party, each dated the Closing Date (or,
in the case of certificates of governmental officials, a recent date before the
Closing Date) and each in form and substance reasonably satisfactory to the
Administrative Agent and each of the Lenders:
     (i) executed counterparts of this Agreement and the Guaranty Agreement,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Borrower;
     (ii) Notes executed by the Borrower in favor of each Lender that requested
Notes at least two Business Days prior to the Closing Date;
     (iii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party or is to be a party;
     (iv) such documents and certifications as the Administrative Agent or its
counsel may reasonably request to evidence that each Loan Party is duly
organized or formed, validly existing and in good standing in its jurisdiction
of organization;
     (v) a favorable written opinion (addressed to the Administrative Agent and
the Lenders and dated the Closing Date) of (i) Adam G. Ciongoli, in-house
counsel to the Borrower and the other Loan Parties organized or existing under
the laws of the United States or any state thereof, substantially in the form of
Exhibit F-1, (ii) Appleby, local counsel to the Parent, substantially in the
form of Exhibit F-2 and (iii) Oliver Goodinge, 1in-house counsel to the Loan
Parties organized or existing under the laws of the United Kingdom,
substantially in the form of Exhibit F-3, and, in the case of each such opinion

57



--------------------------------------------------------------------------------



 



required by this clause (v), covering such other matters relating to the Loan
Parties, the Loan Documents or the Transactions as the Required Lenders shall
reasonably request, and the Parent and the Borrower hereby request such counsel
to deliver such opinions;
     (vi) a pro forma consolidated balance sheet of the Parent and its
Subsidiaries after giving effect to the Merger as of June 30, 2008, and the
statements of income of the Parent and its Subsidiaries after giving effect to
the Merger for the fiscal year ended December 31, 2007 and the six-month period
ended June 30, 2008, all as filed in the statement S-4/A of the Parent filed
August 21, 2008;
     (vii) forecasts prepared by the Parent or the Borrower of balance sheets,
income statements and cash flow statements of the Parent and its Subsidiaries,
after giving effect to the Transactions, on a quarterly basis for the first year
following the Closing Date and on an annual basis for each year thereafter
during the term of this Agreement;
     (viii) [reserved];
     (ix) a certificate signed by a Responsible Officer of the Parent and the
Borrower (A) certifying the current Debt Ratings, which shall be not less than
BBB- from S&P and not less than Baa3 from Moody’s, and neither of such Debt
Ratings shall be on “negative watch,” and (B) demonstrating that, pro forma for
all elements of the Transactions to be effected on or before the Closing Date,
the Consolidated Leverage Ratio is not greater than 3.75 to 1.00;
     (x) evidence that all Existing Material Indebtedness has been or
concurrently with the Closing Date is being terminated and all Liens securing
obligations under any Existing Material Indebtedness have been or concurrently
with the Closing Date are being released; and
     (xi) the funding indemnity letter referenced in Section 2.02(f), which
shall have been received within the time prior to the Closing Date as required
in such section.
     (b) The Merger shall be consummated prior to or concurrently with the
initial Borrowing substantially in accordance with the Merger Agreement and the
other material agreements, instruments and documents relating thereto (without
any alteration, amendment, change, supplement or waiver of any such document or
any condition therein, in each case in a manner materially adverse to the
interests of the Administrative Agent and the Lenders either individually or in
the aggregate, without the prior written consent of the Book Managers; provided
that the aggregate purchase price may be reduced without any such consent).
     (c) After giving effect to the Transactions and all Borrowings under the
Facilities on the date hereof, the aggregate undrawn amount under the Revolving
Credit Facilities shall not be less than $100,000,000.
     (d) Since June 7, 2008 there shall not have occurred any events or changes
that, individually or in the aggregate, have had or could reasonably be expected
to have a Material Adverse Effect (as defined in the Merger Agreement) on the
Acquired Company.

58



--------------------------------------------------------------------------------



 



     (e) Other than shareholders’ or noteholders’ litigation relating to the
Merger, there shall not be any litigation in any court or before any arbitrator
or Governmental Authority, that could reasonably be expected, individually or in
the aggregate, to impose materially adverse conditions, or which could
reasonably be expected, individually or in the aggregate, to have a material
adverse effect, upon the consummation of the Merger or any of the other
Transactions.
     (f) The representations and warranties made by or on behalf of the Acquired
Company and its subsidiaries in the Merger Agreement as are material,
individually or in the aggregate, to the interests of the Lenders shall be true
and correct (pursuant to the standard contained in the Merger Agreement,
including being true and correct in all material respects if provided therein),
but only to the extent that the Parent or the Acquisition Subsidiary has the
right to terminate its obligations under the Merger Agreement as a result of a
breach of such representations and warranties in the Merger Agreement.
     (g) The representations and warranties contained in Sections 5.01, 5.02,
5.03, 5.04(a), 5.08, 5.11 (with respect to the Parent and its Subsidiaries
without giving effect to the Merger) and 5.13 shall be true and correct on and
as of the date of the initial Borrowing.
     (h) The Administrative Agent shall have received a Committed Loan Notice in
accordance with the requirements hereof. The Committed Loan Notice submitted by
the Borrower in connection with the initial Borrowing hereunder shall be deemed
to be a representation and warranty that each of the conditions specified in
Sections 4.01(b) through (g) have been satisfied on and as of the Closing Date.
     (i) In the case of a Borrowing to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls that in the reasonable opinion of the Administrative Agent or
the Required Lenders would make it impracticable for such Borrowing to be
denominated in the relevant Alternative Currency.
     (j) (i) All fees required to be paid to the Administrative Agent and/or any
of the Book Managers on or before the Closing Date shall have been paid and
(ii) all fees required to be paid to the Lenders on or before the Closing Date
shall have been paid.
     (k) Unless waived by the Administrative Agent, the Borrower shall have paid
all reasonable fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel, if requested by the Administrative Agent) to
the extent invoiced prior to the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).
     Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender, unless the Administrative

59



--------------------------------------------------------------------------------



 



Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.
     4.02 Conditions to all Borrowings. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurocurrency
Rate Loans) is subject to the following conditions precedent (except the
following shall not apply to the initial Borrowing on the Closing Date, which
shall be subject only to the conditions set forth in Section 4.01):
     (a) The representations and warranties of (i) the Parent and the Borrower
contained in Article V and (ii) each Loan Party contained in each other Loan
Document or in any document furnished at any time under or in connection
herewith or therewith, shall be true and correct in all material respects (or,
if such representation or warranty is itself modified by materiality or Material
Adverse Effect, it shall be true and correct in all respects) on and as of the
date of such Borrowing, except (A) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date, and (B) the making of the
representation and warranty contained in Section 5.04(b) shall only be required
as a condition precedent to the first Borrowing after the occurrence of the
Closing Date.
     (b) No Default shall exist, or would result from such proposed Borrowing or
the application of the proceeds thereof.
     (c) The Administrative Agent and, if applicable, the Swing Line Lender
shall have received a Request for Credit Extension in accordance with the
requirements hereof.
     (d) In the case of a Borrowing to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls that in the reasonable opinion of the Administrative Agent or
the Required Lenders would make it impracticable for such Borrowing to be
denominated in the relevant Alternative Currency.
     Each Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type or a continuation of
Eurocurrency Rate Loans and other than a Committed Loan Notice submitted on or
prior to the Closing Date in connection with the initial Borrowing) submitted by
the Borrower shall be deemed to be a representation and warranty that the
conditions specified in Sections 4.02(a) and (b) have been satisfied on and as
of the date of the applicable Borrowing.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
     Each of the Parent and the Borrower represents and warrants to the
Administrative Agent and the Lenders that:
     5.01 Organization; Powers. Each of the Parent and its Subsidiaries is duly
organized, validly existing and in good standing under the Laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a

60



--------------------------------------------------------------------------------



 



Material Adverse Effect, is qualified to do business in, and is in good standing
in, every jurisdiction where such qualification is required.
     5.02 Authorization; Enforceability. The Transactions to be entered into by
each Loan Party are within such Loan Party’s corporate powers and have been duly
authorized by all necessary corporate and, if required, stockholder action. This
Agreement has been duly executed and delivered by the Parent and the Borrower
and constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of the Parent, the Borrower or such other Loan
Party (as the case may be), enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
     5.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any material applicable
Law or the charter, by-laws or other Organization Documents of the Parent or any
Subsidiary or any order of any Governmental Authority, (c) will not violate or
result in a default under any material indenture, agreement or other material
instrument binding upon the Parent or any Subsidiary or its assets, or give rise
to a right thereunder to require any payment to be made by the Parent or any
Subsidiary, and (d) will not result in the creation or imposition of any Lien on
any asset of the Parent or any Subsidiary pursuant to the terms of such material
indenture, agreement or other material instrument.
     5.04 Financial Condition; No Material Adverse Change.
     (a) The Parent has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows
(i) as of and for the fiscal year ended December 31, 2007, reported on by
Deloitte & Touche LLP, independent public accountants, and (ii) as of and for
the fiscal quarter and the portion of the fiscal year ended June 30, 2008,
certified by its chief financial officer. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Parent and its consolidated Subsidiaries as of
such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.
     (b) Since December 31, 2007, there has not occurred any event or change
that, individually or in the aggregate, has had or could reasonably be expected
to have a Material Adverse Effect.
     5.05 Properties.
     (a) Each of the Parent and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes and except where the failure to have such
good

61



--------------------------------------------------------------------------------



 



title or valid leasehold interests, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.
     (b) Each of the Parent and its Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Parent and its Subsidiaries
does not infringe upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.
     5.06 Litigation and Environmental Matters.
     (a) There are no actions, suits or proceedings (including investigative
proceedings) by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Parent or the Borrower, threatened against
or affecting the Parent or any Subsidiary, that would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters).
     (b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, neither the Parent nor any Subsidiary
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability or
(iii) has received notice of any claim with respect to any Environmental
Liability.
     5.07 Compliance with Laws; Absence of Default. Each of the Parent and its
Subsidiaries is in compliance with all Laws applicable to it or its property,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.
     5.08 Investment Company Status. Neither the Parent nor any Subsidiary is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.
     5.09 Taxes. Each of the Parent and its Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the Parent or such Subsidiary, as applicable, has set aside on its
books adequate reserves or (b) to the extent that the failure to do so would not
reasonably be expected to result in a Material Adverse Effect.
     5.10 ERISA. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Pension Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Pension Plan, and the present value of all
accumulated benefit obligations of all underfunded Pension Plans (based on the
assumptions used for purposes of Statement of

62



--------------------------------------------------------------------------------



 



Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of all such underfunded Pension Plans, in each case, by an
amount that has had, or would reasonably be expected to have, a Material Adverse
Effect.
     5.11 Disclosure. Neither the Marketing Information nor any of the other
reports, financial statements, certificates or other information furnished by or
on behalf of the Parent or the Borrower to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered on or
prior to the Closing Date hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Parent and the Borrower
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.
     5.12 Subsidiaries. Schedule 5.12 sets forth the name and jurisdiction of
organization of, and the direct or indirect ownership interest of the Parent in,
each Subsidiary, and identifies each Subsidiary that is a Guarantor, in each
case as of the Closing Date.
     5.13 Solvency. Immediately after the consummation of the Transactions to
occur on the Closing Date, (a) the fair value of the assets of each Loan Party,
at a fair valuation, will exceed its debts and liabilities, subordinated,
contingent or otherwise; (b) the present fair saleable value of the property of
each Loan Party will be greater than the amount that will be required to pay the
probable liability of its debts and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and matured;
(c) each Loan Party will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; (d) each Loan Party will not have unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted following the Closing Date; (e) no Loan Party,
by reason of actual or anticipated financial difficulties, has commenced or
intends to commence negotiations with one or more of its creditors with a view
to rescheduling any of its Indebtedness; and (f) no moratorium has been declared
and, in the opinion of the Parent and the Borrower, no moratorium is reasonably
likely to be declared in the foreseeable future, in each case, in respect of any
Indebtedness of any Loan Party.
     5.14 Use of Proceeds. No Loan Party is engaged, and none of them will
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock.
     5.15 Pari Passu. The Obligations rank at least pari passu with all other
unsecured Indebtedness of the Loan Parties.

63



--------------------------------------------------------------------------------



 



ARTICLE VI.
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder or any Loan or
other Obligation hereunder shall remain unpaid, the Parent and the Borrower
covenant and agree with the Lenders that:
     6.01 Financial Statements; Ratings Change and Other Information. The Parent
will furnish to the Administrative Agent and each Lender:
     (a) as soon as available and in any event within 120 days (or, if earlier,
the date that is fifteen (15) days after the reporting date for such information
required by the SEC) after the end of each fiscal year of the Parent, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Deloitte & Touche LLP or other independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception and without any material qualification or exception as to the scope
of such audit) to the effect that such consolidated financial statements present
fairly in all material respects the financial condition and results of
operations of the Parent and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;
     (b) as soon as available and in any event within 60 days (or, if earlier,
the date that is fifteen (15) days after the reporting date for such information
required by the SEC) after the end of each of the first three fiscal quarters of
each fiscal year of the Parent, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by a Financial Officer of the Parent as
presenting fairly in all material respects the financial condition and results
of operations of the Parent and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;
     (c) concurrently with any delivery of financial statements under clause
(a) or (b) above, a Compliance Certificate executed by a Financial Officer of
the Parent (i) certifying as to whether a Default that has not been disclosed in
any prior Compliance Certificate (unless such Default exists anew or continues
to exist at such time, in which case it shall be included on such Compliance
Certificate) has occurred and, if such Default has occurred or exists,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed calculations of the
financial covenants set forth in, and demonstrating compliance with,
Sections 7.08(a) and (b), (iii) stating whether any Material Acquisition has
occurred during the period covered by such financial statements and, if so,
setting forth the changes to the amounts referred to in Section 7.05(d) as a
result of each such Material Acquisition, and a reasonably detailed explanation
of the calculation of such changes and (iv) stating whether any change in GAAP
or in the application thereof that has not been disclosed in any prior
Compliance Certificate has occurred since the date of the audited financial
statements

64



--------------------------------------------------------------------------------



 



referred to in Section 5.04 that would be relevant in the calculation of any of
the financial covenants set forth in Sections 7.08(a) and (b) and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate; provided that for the fiscal quarter
of the Parent ended September 30, 2008, because such period ended prior to the
Closing Date, the delivery under this Section 6.01(c) shall not require the
certifications set forth in subparts (i) and (ii) above, but shall include a
calculation of Consolidated EBITDA and of Consolidated Adjusted EBITDA for such
fiscal quarter substantially in the form set forth as an attachment to the form
of Compliance Certificate;
     (d) concurrently with any delivery of financial statements under clause
(a) above, a report from the accounting firm that reported on such financial
statements, stating that (i) the financial information in the certificate
prepared by a Financial Officer of the Parent pursuant to clause (c) above has
been accurately extracted from the sources identified therein and, where
applicable, agrees with the underlying accounting records, (ii) the calculations
of the financial covenants in Sections 7.08(a) and (b) set forth in such
certificate are arithmetically correct and (iii) the financial information set
forth in such certificate is, as to elements and composition, presented in
accordance with the relevant accounting definitions set forth in Section 1.01;
     (e) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Parent or any Subsidiary with the SEC, or any Governmental Authority succeeding
to any or all of the functions of said Commission, or with any national
securities exchange, or distributed by the Parent to its shareholders generally,
as the case may be;
     (f) promptly after S&P or Moody’s shall have announced a change in the Debt
Rating, written notice of such change;
     (g) promptly following a request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act; and
     (h) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the Parent
or any Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.
     Documents required to be delivered pursuant to Section 6.01(a), (b) or (e)
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Parent or the Borrower posts
such documents, or provides a link thereto on the Parent’s or the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Parent’s or the Borrower’s behalf
on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Parent or
the Borrower, as applicable, shall deliver paper copies of such documents to the
Administrative Agent or any Lender upon the written request of such

65



--------------------------------------------------------------------------------



 



Person and until a written request to cease delivering paper copies is given by
such Person and (ii) the Parent or the Borrower, as applicable, shall notify the
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Parent and the
Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 6.01(c) to the Administrative Agent. Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Parent or the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
     Each of the Parent and the Borrower hereby acknowledges that (a) the
Administrative Agent and/or one or more of the Book Managers will make available
to the Lenders materials and/or information provided by or on behalf of the
Parent or the Borrower, as applicable, hereunder (collectively, “Parent and
Borrower Materials”) by posting the Parent and Borrower Materials on IntraLinks
or another similar electronic system (the “Platform”) and (b) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Parent, the Borrower or
their respective Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Each of the Parent and the
Borrower hereby agrees that (w) all Parent and Borrower Materials that are to be
made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Parent and Borrower
Materials “PUBLIC,” the Parent and the Borrower shall be deemed to have
authorized the Administrative Agent, the Book Managers and the Lenders to treat
such Parent and Borrower Materials as not containing any material non-public
information with respect to the Parent, the Borrower or their respective
securities for purposes of United States Federal and state securities laws
(provided that to the extent such Parent and Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Parent and Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information”; and
(z) the Administrative Agent and the Book Managers shall be entitled to treat
any Parent and Borrower Materials that are not marked “PUBLIC” as being suitable
only for posting on a portion of the Platform not designated “Public Side
Information”. Notwithstanding the foregoing, the Borrower shall not be under any
obligation to mark any Borrower Materials “PUBLIC.”
     6.02 Notices of Material Events. The Parent or the Borrower will furnish to
the Administrative Agent and each Lender prompt written notice of the following:
     (a) the occurrence of any Default;
     (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Affiliate thereof that would reasonably be expected to result in
a Material Adverse Effect;

66



--------------------------------------------------------------------------------



 



     (c) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, would reasonably be expected to result in
a Material Adverse Effect; and
     (d) any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other Responsible Officer of the Parent or the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
     6.03 Existence; Conduct of Business.
     (a) The Parent and the Borrower will, and will cause each of the other Loan
Parties to, do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its legal existence and the rights, licenses,
permits, privileges and franchises material to the conduct of its business;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 7.04.
     (b) The Parent and the Borrower will, and will cause each of the other
Subsidiaries to, continue to engage (including after giving effect to any
acquisition) only in a business of the type that does not represent a
fundamental change in the character of the business of the Parent and its
Subsidiaries, taken as a whole, conducted by the Parent and its Subsidiaries on
the date of execution of this Agreement, and businesses reasonably related
thereto.
     6.04 Payment of Taxes. The Parent and the Borrower will, and will cause
each of the other Subsidiaries to, pay its Tax liabilities before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings and for which the
Parent or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP or (b) the failure to make payment would
not reasonably be expected to result in a Material Adverse Effect.
     6.05 Maintenance of Properties; Insurance. The Parent and the Borrower
will, and will cause each of the other Subsidiaries to, (a) keep and maintain
all property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, and (b) maintain in full force and
effect, with insurance companies that the Parent and the Borrower believe (in
the good faith judgment of the management of the Parent and the Borrower) are
financially sound and responsible at the time the relevant coverage is placed or
renewed, insurance in at least such amounts and against at least such risks (and
with such risk retentions) as are usually insured against in the same general
area by companies engaged in the same or a similar business.
     6.06 Books and Records; Inspection Rights. The Parent and the Borrower
will, and will cause each of the other Subsidiaries to, keep proper books of
record and account in which full, true and correct entries are made in all
material respects of all dealings and transactions in relation to its business
and activities. The Parent will, and will cause each of its Subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender,
upon

67



--------------------------------------------------------------------------------



 



reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested.
     6.07 Compliance with Laws. The Parent and the Borrower will, and will cause
each of the other Subsidiaries to, comply with all Laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.
     6.08 Use of Proceeds. The proceeds of the Loans will be used, along with
certain other funds of the Parent and its Subsidiaries, (a) to pay the holders
of the Equity Interests of the Acquired Company a portion of the cash
consideration for their shares of the Acquired Company in connection with the
Merger, (b) to pay fees and expenses of the Transactions, (c) to refinance the
Existing Material Indebtedness, (d) to finance, in part, the Permitted Parent
Equity Repurchases and (e) in the case of the Revolving Credit Facilities only,
for working capital, capital expenditures, permitted acquisitions and other
lawful corporate purposes. Any amount of the Term Loan drawn in a Borrowing made
after the Closing Date will be used solely for the purpose of making Permitted
Parent Equity Repurchases (and the related distributions by the Borrower and the
other Guarantors to the Parent to accomplish such Permitted Parent Equity
Repurchases) or repaying existing Indebtedness of the Parent and its
Subsidiaries, or both (and in each case to pay fees and expenses related
thereto). Notwithstanding anything to the contrary in this Section or in any
other Loan Document, the Parent and the Borrower agree that they will ensure,
and will cause their Subsidiaries to ensure, that no part of the proceeds of any
Loan will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, to purchase or carry margin stock (within the
meaning of Regulation U of the FRB) or to extend credit to others for the
purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.
ARTICLE VII.
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid, the Parent and the Borrower
covenant and agree with the Lenders that:
     7.01 Subsidiary Indebtedness. The Parent will not permit any Subsidiary
that is not a Loan Party to create, incur, assume or permit to exist any
Indebtedness (including pursuant to any Guarantee of Indebtedness of the Parent
or another Subsidiary), except:
     (a) Indebtedness owing to the Parent or another Subsidiary;
     (b) Guarantees of Indebtedness of another Subsidiary that is not a Loan
Party, to the extent such Indebtedness is permitted by this Section 7.01;
     (c) Indebtedness of any Person that becomes a Subsidiary after the date
hereof; provided that (i) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary and (ii)

68



--------------------------------------------------------------------------------



 



such Indebtedness shall not be Guaranteed by the Parent or any other Subsidiary,
except Indebtedness that, in the aggregate, but without duplication, does not
exceed $25,000,000 may be Guaranteed;
     (d) Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including Capital Lease Obligations
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets prior to the acquisition thereof,
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided that (i) such
Indebtedness is incurred prior to or within 180 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this clause (d) shall not exceed
$25,000,000 at any time outstanding;
     (e) Indebtedness incurred in relation to arrangements made in the ordinary
course of business to facilitate the operation of bank accounts on a net balance
basis;
     (f) short term Indebtedness from banks incurred in the ordinary course of
business pursuant to a facility required in order to comply with rules and
regulations issued from time to time by regulatory authorities; provided that
such compliance is required for the applicable Subsidiary to remain licensed to
conduct its business; and
     (g) other Indebtedness in an aggregate principal amount (for all such
Subsidiaries combined, but without duplication) not exceeding $100,000,000 at
any time outstanding.
     7.02 Liens. The Parent and the Borrower will not, and will not permit any
other Subsidiary to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:
     (a) Permitted Encumbrances;
     (b) any Lien on any property or asset of the Parent or any Subsidiary
existing on the date hereof and set forth in Schedule 7.02; provided that
(i) such Lien shall not apply to any other property or asset of the Parent or
any Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;
     (c) any Lien existing on any property or asset prior to the acquisition
thereof by the Parent or any Subsidiary after the date hereof or existing on any
property or asset of any Person that becomes a Subsidiary after the date hereof
prior to the time such Person becomes a Subsidiary; provided that (i) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not
apply to any other property or assets of the Parent or any Subsidiary and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Subsidiary, as the case
may be, and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof;

69



--------------------------------------------------------------------------------



 



     (d) Liens on fixed or capital assets acquired, constructed or improved by
the Parent or any Subsidiary; provided that (i) such security interests secure
only Indebtedness incurred to finance the acquisition, construction or
improvement of such fixed or capital assets (including Capital Lease Obligations
and any Indebtedness assumed in connection with the acquisition of such assets)
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof, (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and (iv) such security interests shall
not apply to any other property or assets of the Parent or any Subsidiary;
     (e) charges or Liens in favor of a regulatory authority or a third party,
in each case, as contemplated by the rules or regulations issued by a regulatory
authority and with which the applicable Subsidiary is required to comply in
order to remain licensed to conduct its business;
     (f) Liens over credit balances created in favor of any bank in order to
facilitate the operation of bank accounts on a net balance basis or in
connection with any BACS facility used in the ordinary course of business;
     (g) Liens comprised by escrow arrangements entered into in connection with
asset sales, transfers or other dispositions permitted by Section 7.04; and
     (h) other Liens; provided that the sum of the aggregate principal amount of
obligations secured by such Liens plus the aggregate amount of Attributable
Indebtedness in respect of sale and leaseback transactions permitted by
Section 7.05(c) shall not, at any time, exceed 10% of Net Worth.
     7.03 Investments. The Parent and the Borrower will not, and will not permit
any other Subsidiary to, make or hold any Investments, except:
     (a) Investments held by the Parent and its Subsidiaries in the form of cash
equivalents;
     (b) advances to officers, directors and employees of the Parent and its
Subsidiaries made in the ordinary course or business, consistent with past
practice, and in compliance with Laws, for travel, entertainment, relocation and
analogous ordinary business purposes;
     (c) Investments by the Parent and its Subsidiaries in the Parent or other
Subsidiaries (provided that if such Investments are in the form of Indebtedness
owing by any Loan Party to any Subsidiary that is not a Loan Party, then any
such Indebtedness in excess of $100,000,000 in the aggregate at any time
outstanding shall be expressly subordinated to the Obligations);
     (d) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
     (e) Guarantees permitted by Section 7.01; and

70



--------------------------------------------------------------------------------



 



     (f) Investments (i) existing on the date hereof (other than those referred
to in Section 7.03(c)) and set forth on Schedule 7.03, and (ii) in Gras Savoye &
Cie, France, pursuant to “put” agreements and “call” agreements in place on the
Closing Date (without any amendment or modification of any such agreement that
would increase the required amount or price of such Investment or would
otherwise be materially adverse to the interests of the Administrative Agent and
the Lenders);
     (g) other Investments (including Permitted Acquisitions) not exceeding
$50,000,000 in the aggregate in any fiscal year of the Parent; provided that
Investments under this Section 7.03(g) shall be permitted in an unlimited amount
so long as, both before and after giving effect to any such Investment (and any
Indebtedness incurred or repaid in connection therewith), the pro forma
Consolidated Leverage Ratio is no greater than 2.50 to 1.00.
     7.04 Fundamental Changes. The Parent and the Borrower will not, and will
not permit any other Loan Party to, either (x) merge into or consolidate with
any other Person, or permit any other Person to merge into or consolidate with
it, or (y) liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing and, in the event such merger or consolidation is in connection with
an Investment (including a Permitted Acquisition), the Investment is permitted
by Section 7.03:
     (a) any Subsidiary may merge with or into the Parent, the Borrower or any
other Loan Party in a transaction in which the Parent, the Borrower or such Loan
Party, as the case may be, is the surviving entity; provided that (i) the Parent
and the Borrower will not merge with or into each other and (ii) if the Parent
or the Borrower merges with any other Loan Party, the Parent or the Borrower, as
the case may be, must be the surviving entity;
     (b) any Person may merge with or into the Parent, the Borrower or any other
Loan Party in a transaction in which the Parent, the Borrower or such Loan
Party, as the case may be, is not the surviving entity; provided that (i) the
Person formed by or surviving any such merger or consolidation shall be a
corporation organized or existing under the laws of the United States, any state
thereof, the District of Columbia or any territory thereof or, in the case of a
merger or consolidation involving the Parent, the laws of the jurisdiction in
which the Parent is organized (such Person being herein referred to as the
“Successor Entity”), (ii) the Successor Entity shall expressly assume all the
obligations of the Parent, the Borrower or the applicable Loan Party, as the
case may be, under the Loan Documents to which the Parent, the Borrower or such
Loan Party, as applicable, is a party, pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent, (iii) if
such merger or consolidation involves the Borrower, then each Guarantor, unless
it is the other party to such merger or consolidation, shall have (by a
supplement to the Guaranty Agreement) confirmed that its Guarantee shall apply
to all of the Successor Entity’s obligations under this Agreement, (iv) if
requested by the Administrative Agent, the Administrative Agent shall have
received an opinion of counsel reasonably satisfactory to the Administrative
Agent to the effect that the applicable Loan Documents are legal, valid, binding
and enforceable obligations of the Successor Entity and (v) this clause
(b) shall not be construed to permit the Borrower to merge with or into the
Parent.
In the case of any such merger of the Parent or the Borrower in accordance with
clause (b) above, the Successor Entity shall be deemed to be the Parent or the
Borrower, as applicable, for

71



--------------------------------------------------------------------------------



 



all purposes of the Loan Documents. Notwithstanding anything to the contrary
herein, the Parent will not engage, and will not permit the Borrower to engage,
in any transaction that would reduce the percentage of Equity Interests owned by
the Parent in the Borrower, except for (x) sales, transfers and other disposals
of such Equity Interests to directors, officers or employees of the Borrower
pursuant to any employee stock ownership plan or similar plan for the benefit of
directors, officers or employees of the Borrower and (y) the issuance of such
Equity Interests as consideration for any acquisition from a third party;
provided that following any such issuance of Equity Interests to a third party,
no Change in Control shall have occurred and the majority of the seats (other
than vacant seats) on the board of directors of the Borrower shall be occupied
by Persons nominated by the board of directors of the Borrower or the Parent or
appointed by directors so nominated.
     7.05 Asset Sales. The Parent and the Borrower will not, and will not permit
any other Subsidiary to, Dispose of any asset, including any Equity Interest
owned by it, except:
     (a) Dispositions in the ordinary course of business;
     (b) Dispositions to the Parent or a Subsidiary;
     (c) Dispositions pursuant to sale and leaseback transactions permitted by
Section 7.06(a); and
     (d) Dispositions of assets that are not permitted by any other clause of
this Section 7.05 so long as the Net Cash Proceeds of such Dispositions are
applied in accordance with Section 2.04(c); provided that the aggregate fair
market value of all assets sold, transferred or otherwise disposed in reliance
upon this clause (d) shall not exceed $1,100,000,000 during any fiscal year and
shall not exceed $2,750,000,000 during the period from and including June 30,
2008 to but excluding the Maturity Date; provided further that in the event, and
on each occasion, that any Material Acquisition is consummated after the Closing
Date, each of the two amounts set forth in the immediately preceding proviso
shall be increased by an amount equal to 25% of the value of the assets acquired
pursuant to such Material Acquisition (valued based upon the amount at which
such assets would be reflected on a balance sheet of the Parent and its
Subsidiaries prepared on a consolidated basis in accordance with GAAP after
giving effect to such Material Acquisition);
provided that all Dispositions permitted hereby (other than those permitted by
clause (a) or (b) above) shall be made for full fair value and on an arm’s
length basis, as reasonably determined in good faith by the Parent or the
Borrower, taking into account all relevant considerations. Any merger or
consolidation of a Subsidiary with or into any other Person that results in such
Subsidiary ceasing to be a Subsidiary or the Parent owning a reduced percentage
of the Equity Interests in such Subsidiary shall, in each case, be treated as a
Disposition of such Subsidiary (or the relevant portion thereof) for purposes of
this Section 7.05.
     7.06 Sale and Leaseback Transactions. The Parent and the Borrower will not,
and will not permit any other Subsidiary to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereinafter
acquired, and thereafter rent or lease such property or other

72



--------------------------------------------------------------------------------



 



property that it intends to use for substantially the same purpose or purposes
as the property sold or transferred, except:
     (a) any such sale of any fixed or capital assets that is made for cash
consideration in an amount not less than the cost of such fixed or capital asset
and is consummated within 180 days after the Parent or such Subsidiary acquires
or completes the construction of such fixed or capital asset;
     (b) any such sale of the property listed on Schedule 7.06;
     (c) any other such sale if, after giving effect thereto, the Attributable
Debt in respect of the applicable sale and leaseback transaction is within the
limits set forth in Section 7.02(h) (after giving effect to all such sale and
leaseback transactions and applicable Liens).
     7.07 Restricted Payments. The Parent and the Borrower will not, and will
not permit any other Subsidiary to, declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:
     (a) each Subsidiary may make Restricted Payments to the Parent or another
Subsidiary, and any other Person that owns an Equity Interest in such
Subsidiary, ratably according to their respective holdings of the type of Equity
Interest in respect of which such Restricted Payment is being made;
     (b) the Parent and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock or other common Equity
Interests of such Person;
     (c) the Parent and each Subsidiary may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
Equity Interests;
     (d) the Parent may declare or pay ordinary (as opposed to special) cash
dividends to its stockholders in the ordinary course of business;
     (e) the Parent may repurchase Equity Interests of the Parent (and
Subsidiaries of the Parent may make Restricted Payments, directly or indirectly,
up to the Parent for such purpose) consummated on or after the Closing Date, but
prior to the date that is eighteen (18) months after the Closing Date, so long
as (i) the aggregate amount of such repurchases does not exceed an amount
equivalent to the number of shares issued to shareholders of the Acquired
Company as consideration for the Merger, (ii) all such Equity Interests
repurchased by the Parent are retired and not held as treasury stock, and
(iii) before and after giving pro forma effect thereto (including to any
Indebtedness incurred in connection therewith), both (A) the Consolidated
Leverage Ratio is not greater than an amount 0.25 to 1.00 lower than the
covenant level then in effect pursuant to Section 7.08(b), and (B) the amount by
which the Aggregate Revolving Credit Commitments exceeds the Total Revolving
Credit Outstandings is at least $100,000,000 (such permitted purchases, the
“Permitted Parent Equity Repurchases”);

73



--------------------------------------------------------------------------------



 



     (f) the Parent and its Subsidiaries may make other Restricted Payments that
are not otherwise permitted in any other clause of this Section 7.07 in an
aggregate amount in any fiscal year of the Parent not to exceed the sum of (i)
$50,000,000 plus (ii) up to $25,000,000 of the amount available pursuant to
clause (i) above for the preceding fiscal year, but unused in such fiscal year
(the amounts in clause (i) above being deemed to be utilized first in any fiscal
year prior to the utilization of any carryover amount provided in this clause
(ii)); and
     (g) the Parent and its Subsidiaries may make other Restricted Payments that
are not otherwise permitted in any other clause of this Section 7.07 in an
unlimited amount so long as, both before and after giving effect to any such
Restricted Payment (and any Indebtedness incurred or repaid in connection
therewith), the pro forma Consolidated Leverage Ratio is no greater than 2.50 to
1.00.
     7.08 Financial Covenants.
     (a) Consolidated Fixed Charge Coverage Ratio. The Parent and the Borrower
will not permit the Consolidated Fixed Charge Coverage Ratio as of the end of
any fiscal quarter of the Parent set forth below to be less than the ratio set
forth below opposite such fiscal quarter:

              Minimum     Consolidated     Fixed Charge Fiscal Quarters  
Coverage Ratio  
Closing Date through the fiscal quarter ending on or closest to September 30,
2009
    2.50 to 1.00  
 
       
Fiscal quarter ending on or closest to December 31, 2009 and each fiscal quarter
thereafter
    1.50 to 1.00  

     (b) Consolidated Leverage Ratio. The Parent and the Borrower will not
permit the Consolidated Leverage Ratio as of the end of any fiscal quarter of
the Parent set forth below to be greater than the ratio set forth below opposite
such fiscal quarter:

              Maximum     Consolidated Fiscal Quarters   Leverage Ratio  
Closing Date through the fiscal quarter ending on or closest to September 30,
2009
    3.75 to 1.00  
 
       
Fiscal quarters ending on or closest to December 31, 2009 and March 31, 2010
    3.50 to 1.00  
 
       
Fiscal quarters ending on or closest to June 30, 2010 and September 30, 2010
    3.25 to 1.00  
 
       
Fiscal quarter ending on or closest to December 31, 2010 and each fiscal quarter
thereafter
    3.00 to 1.00  

74



--------------------------------------------------------------------------------



 



ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
     8.01 Events of Default. Any of the following shall constitute an Event of
Default:
     (a) Non-Payment. Either (i) the Borrower shall fail to pay any principal of
any Loan when and as the same shall become due and payable, whether at the due
date thereof or at a date fixed for prepayment thereof or otherwise or (ii) the
Borrower shall fail to pay any interest on any Loan or any fee or any other
amount (other than an amount referred to in subclause (i) of this clause (a))
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three Business Days;
or
     (b) Specific Covenants. The Parent or the Borrower shall fail to observe or
perform any covenant, condition or agreement contained in Section 6.02, 6.03
(with respect to the existence of the Parent or the Borrower) or 6.08 or in
Article VII; or
     (c) Other Defaults. Any Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in any Loan Document (other than
those specified in clause (a) or (b) of this Article), and, if such failure is
capable of remedy, such failure shall continue unremedied for a period of
30 days after notice thereof from the Administrative Agent to the Borrower
(which notice will be given at the request of any Lender); or
     (d) Representations and Warranties. any representation or warranty made or
deemed made by or on behalf of the Parent, the Borrower or any other Subsidiary
in or in connection with any Loan Document or any amendment or modification
thereof or waiver thereunder, or in any report, certificate, financial statement
or other document furnished pursuant to or in connection with any Loan Document
or any amendment or modification thereof or waiver thereunder, shall prove to
have been incorrect in any material respect (or, with respect to any
representation or warranty modified by materiality or Material Adverse Effect,
in any respect) when made or deemed made; or
     (e) Cross-Default. Either (i) the Parent or any Subsidiary shall fail to
make any payment (whether of principal or interest and regardless of amount) in
respect of any Material Indebtedness or Material Swap Obligations, when and as
the same shall become due and payable, or (ii) any event or condition occurs
that results in any Material Indebtedness becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this clause (e) shall
not apply to secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness; or

75



--------------------------------------------------------------------------------



 



     (f) Involuntary Insolvency Proceedings, Etc. An involuntary proceeding
shall be commenced or an involuntary petition shall be filed seeking
(i) liquidation, reorganization or other relief in respect of the Parent or any
Subsidiary or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Parent or any
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered; or
     (g) Voluntary Insolvency Proceedings, Etc. The Parent or any Subsidiary
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Parent or any
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing; or
     (h) Inability to Pay Debts. The Parent or any Subsidiary shall become
unable, admit in writing its inability or fail generally to pay its debts as
they become due; or
     (i) Judgments. One or more judgments for the payment of money in an
aggregate amount in excess of $30,000,000 (to the extent not covered by
insurance provided by a carrier that is not disputing coverage) shall be
rendered against the Parent, any Subsidiary or any combination thereof and the
same shall remain unpaid or undischarged, in each case for a period of 60
consecutive days during which period execution shall not be effectively stayed,
or any formal legal process has been commenced by a judgment creditor to attach
or levy upon any material assets of the Parent or any Subsidiary to enforce any
such judgment; or
     (j) ERISA. An ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, would reasonably be expected to result in a Material Adverse Effect;
     (k) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or the Parent or any Subsidiary (including any
Loan Party) contests in any manner the validity or enforceability of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or
     (l) Change in Control. There occurs any Change in Control.

76



--------------------------------------------------------------------------------



 



     8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
     (a) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Parent and the Borrower; and
     (c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;
provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans shall automatically
terminate, and the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable, in each case without further act of the Administrative Agent or any
Lender.
     8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations shall be applied by the Administrative Agent in the
following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders arising under the Loan Documents and amounts payable under Article III),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and other Obligations, ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans ratably among the Lenders in proportion to the respective
amounts described in this clause Fourth held by them; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

77



--------------------------------------------------------------------------------



 



ARTICLE IX.
ADMINISTRATIVE AGENT
     9.01 Appointment and Authority.
     Each of the Lenders hereby irrevocably appoints Bank of America to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent and the Lenders, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.
     9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Parent or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
     9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Parent, the Borrower or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage

78



--------------------------------------------------------------------------------



 



of the Lenders as shall be necessary, or as the Administrative Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by the Borrower or a Lender.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     9.04 Reliance by Administrative Agent.
     The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower or the Parent), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
     9.05 Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     9.06 Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an

79



--------------------------------------------------------------------------------



 



Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint, in consultation with the Borrower, a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
     Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as Swing Line Lender. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Swing Line Lender, and (b) the
retiring Swing Line Lender shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents.
     9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
     9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Lead Arranger, the Book Managers, the Syndication Agents or the
Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the

80



--------------------------------------------------------------------------------



 



Administrative Agent or a Lender hereunder or, with respect to the Book
Managers, as expressly provided herein.
     9.09 Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.08 and 10.04) allowed in such judicial
proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.08 and 10.04.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.
     9.10 Guaranty Matters. The Lenders irrevocably authorize the Administrative
Agent, at its option and in its discretion, to release any Guarantor from its
obligations under the Guaranty Agreement if such Person ceases to be a
Subsidiary of the Parent as a result of a transaction permitted hereunder. Upon
request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty Agreement pursuant to this Section 9.10.
ARTICLE X.
MISCELLANEOUS
     10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan

81



--------------------------------------------------------------------------------



 



Party therefrom, shall be effective unless in writing signed by the Required
Lenders (or the Administrative Agent with the consent of the Required Lenders)
and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided that no such amendment, waiver or consent shall:
     (a) waive any condition set forth in Section 4.01 (other than Section
4.01(j)(i) or (k), which may be waived solely by the Person to whom any such
amounts are due) without the written consent of each Lender;
     (b) waive any condition set forth in Section 4.02 as to any Borrowing under
a particular Facility without the written consent of the Required Dollar
Revolving Lenders, the Required Multicurrency Revolving Lenders or the Required
Term Loan Lenders, as the case may be (including any effective waiver resulting
from an amendment, consent or waiver otherwise approved hereunder, but without
which a condition set forth in Section 4.02 would not be satisfied);
     (c) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
     (d) postpone any date fixed by this Agreement or any other Loan Document
for any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to the Lenders (or any of them) hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby;
     (e) reduce the principal of, or the rate of interest specified herein on,
any Loan, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided that only the consent of the Required Lenders shall be
necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate or (ii) to amend
any financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
to reduce any fee payable hereunder;
     (f) change Section 2.12 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender;
     (g) amend Section 1.06 or the definition of “Alternative Currency” without
the written consent of each Multicurrency Revolving Credit Lender;
     (h) change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 10.01(h)) without the
written consent of each Lender, or (ii) the definition of “Required Dollar
Revolving Lenders”, of “Required Multicurrency Revolving Lenders” or of
“Required Term Loan Lenders” without the written consent of each Dollar
Revolving Credit Lender, Multicurrency Revolving Credit Lender or each Term
Lender, respectively;

82



--------------------------------------------------------------------------------



 



     (i) release all or substantially all of the value of the Guaranty Agreement
without the written consent of each Lender, except to the extent the release of
any Guarantor is permitted pursuant to Section 9.10 (in which case such release
may be made by the Administrative Agent acting alone); or
     (j) impose any greater restriction on the ability of any Lender under a
Facility to assign any of its rights or obligations hereunder without the
written consent of (i) if such Facility is the Term Loan Facility, the Required
Term Loan Lenders, (ii) if such Facility is the Dollar Revolving Credit
Facility, the Required Dollar Revolving Lenders and (iii) if such Facility is
the Multicurrency Revolving Credit Facility, the Required Multicurrency
Revolving Lenders;
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (ii) no amendment, waiver or consent
shall, unless in writing and signed by the Swing Line Lender in addition to the
Lenders required above, affect the rights or duties of the Swing Line Lender
under this Agreement; (iii) Section 10.06(g) may not be amended, waived or
otherwise modified without the consent of each Granting Lender all or any part
of whose Loans are being funded by an SPC at the time of such amendment, waiver
or other modification; and (iv) each Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.
     If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender or such Lender and that has been approved by the Required Lenders, the
Required Term Loan Lenders, the Required Dollar Revolving Lenders or the
Required Multicurrency Revolving Lenders, as applicable, the Borrower may
replace such non-consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).
     10.02 Notices; Effectiveness; Electronic Communications.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier or
(subject to subsection (b) below) email as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:
     (i) if to the Parent, the Borrower, the Administrative Agent or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

83



--------------------------------------------------------------------------------



 



     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II, if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that, if such notice or other communication
is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE PARENT AND BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE PARENT AND BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE PARENT AND BORROWER MATERIALS OR THE
PLATFORM. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Parent,
the Borrower, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Parent’s, the Borrower’s or the Administrative Agent’s
transmission of Parent and Borrower Materials through the Internet, except to
the extent that such losses, claims, damages, liabilities

84



--------------------------------------------------------------------------------



 



or expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided that in no event shall any Agent Party
have any liability to the Parent, the Borrower, any Lender or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).
     (d) Change of Address, Etc. Each of the Parent, the Borrower, the
Administrative Agent and the Swing Line Lender may change its address,
telecopier, e-mail or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, telecopier, e-mail or telephone number for notices and other
communications hereunder by notice to the Borrower, the Administrative Agent and
the Swing Line Lender. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and e-mail address to which notices and other communications
may be sent and (ii) accurate wire instructions for such Lender. Furthermore,
each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable Law, including United
States Federal and state securities Laws, to make reference to Parent and
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Parent or the Borrower or their respective
securities for purposes of United States Federal or state securities laws.
     (e) Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices and Swing Line Loan Notices) purportedly given
by or on behalf of the Parent or the Borrower even if (i) such notices were not
made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Parent and the Borrower shall each indemnify the Administrative Agent, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Parent or the Borrower. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
     10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any Loan
Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

85



--------------------------------------------------------------------------------



 



     Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) the Swing Line Lender from exercising the rights
and remedies that inure to its benefit (solely in its capacity as Swing Line
Lender) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 10.08 (subject to the terms
of Section 2.12), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.12, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
     10.04 Expenses; Indemnity; Damage Waiver.
     (a) Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender (including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.
     (b) Indemnification by the Borrower. Each of the Parent and the Borrower
shall indemnify the Administrative Agent (and any sub-agent thereof) and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses,
(including the fees, charges and disbursements of any counsel for any
Indemnitee) (excluding Taxes which shall be governed by Section 3.01), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case

86



--------------------------------------------------------------------------------



 



of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan or the use or proposed use of the proceeds therefrom, (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the Parent or any of its Subsidiaries, or any
Environmental Liability related in any way to the Parent or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party or any of the Borrower’s or such Loan Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such other Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.
     (c) Reimbursement by Lenders. To the extent that the Parent and the
Borrower for any reason fail to indefeasibly pay any amount required under
subsection (a) or (b) of this Section to be paid by it to the Administrative
Agent (or any sub-agent thereof) or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent) or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) in its capacity as such, or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent) in connection with such capacity. The obligations of the
Lenders under this subsection (c) are subject to the provisions of
Section 2.11(d).
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, neither the Parent, the Borrower, the Administrative Agent
nor any Lender shall assert, and each of them hereby waives, any claim against
any Person party to this Agreement or against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof. No Indemnitee referred to in subsection
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

87



--------------------------------------------------------------------------------



 



     (e) Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
     (f) Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent and the Swing Line Lender, the replacement of any
Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.
     10.05 Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, in the
applicable currency of such recovery or payment. The obligations of the Lenders
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.
     10.06 Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither (x) the
Borrower nor the Parent may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender; provided that a merger or consolidation that complies
with Section 7.04 shall not be construed as an assignment or transfer for
purposes of this clause (x) and (y) no Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, (iii) by way of pledge or assignment of a security interest subject to
the restrictions of subsection (f) of this Section, or (iv) to an SPC in
accordance with the provisions of subsection (g) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a

88



--------------------------------------------------------------------------------



 



portion of its Commitments and the Loans (including for purposes of this
subsection (b), participations in Swing Line Loans) at the time owing to it);
provided that any such assignment shall be subject to the following conditions:
     (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
     (B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met.
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
     (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed; provided that the Borrower will be deemed to have consented
to such assignment if its response is not received by the Administrative Agent
within five days of its receipt of notice of such assignment) shall be required
unless (1) an Event of Default has occurred and is continuing at the time of
such assignment or (2) such assignment is to a Lender, an Affiliate of a Lender
or an Approved Fund;
     (B) the consent of the Administrative Agent (such consent not to be

89



--------------------------------------------------------------------------------



 



unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Term Commitment, any Dollar Revolving Credit Commitment or any
Multicurrency Revolving Credit Commitment if such assignment is to a Person that
is not a Lender with a Commitment in respect of the applicable Facility, an
Affiliate of such Lender or an Approved Fund with respect to such Lender or
(2) any Term Loan to a Person that is not a Lender, an Affiliate of a Lender or
an Approved Fund; and
     (C) the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Multicurrency Revolving Credit Facility.
     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500; provided
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
     (v) No Assignment to Borrower. No such assignment shall be made to the
Parent, the Borrower or any of the Parent’s or Borrower’s Affiliates or
Subsidiaries.
     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Parent, the Borrower, the Administrative Agent and the
Lenders may treat

90



--------------------------------------------------------------------------------



 



each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Parent,
the Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Parent, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person or the Parent, the
Borrower or any of the Parent’s or Borrower’s Affiliates or Subsidiaries) (each,
a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Parent, the
Borrower, the Administrative Agent and the Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
such Participant agrees to be subject to Section 2.12 as though it were a
Lender.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01, unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     (g) Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding

91



--------------------------------------------------------------------------------



 



vehicle identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower (an “SPC”) the option to provide
all or any part of any Loan that such Granting Lender would otherwise be
obligated to make pursuant to this Agreement; provided that (i) nothing herein
shall constitute a commitment by any SPC to fund any Loan, and (ii) if an SPC
elects not to exercise such option or otherwise fails to make all or any part of
such Loan, the Granting Lender shall be obligated to make such Loan pursuant to
the terms hereof or, if it fails to do so, to make such payment to the
Administrative Agent as is required under Section 2.11(b)(ii). Each party hereto
hereby agrees that (i) neither the grant to any SPC nor the exercise by any SPC
of such option shall increase the costs or expenses or otherwise increase or
change the obligations of the Borrower under this Agreement (including its
obligations under Section 3.04), (ii) no SPC shall be liable for any indemnity
or similar payment obligation under this Agreement for which a Lender would be
liable, and (iii) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Loan Document, remain the lender of record hereunder. The making of a Loan by an
SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior debt of any SPC, it will not institute against, or join any other Person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof. Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Borrower and the
Administrative Agent and with the payment of a processing fee in the amount of
$3,500 (which processing fee may be waived by the Administrative Agent in its
sole discretion), assign all or any portion of its right to receive payment with
respect to any Loan to the Granting Lender and (ii) disclose on a confidential
basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or Guarantee or credit
or liquidity enhancement to such SPC.
     (h) Resignation as Swing Line Lender after Assignment. Notwithstanding
anything to the contrary contained herein, if at any time Bank of America
assigns all of its Multicurrency Revolving Credit Commitment and Multicurrency
Revolving Credit Loans pursuant to subsection (b) above, Bank of America may,
upon 30 days’ notice to the Borrower, resign as Swing Line Lender. In the event
of any such resignation as Swing Line Lender, the Borrower shall be entitled to
appoint from among the Multicurrency Revolving Credit Lenders a successor Swing
Line Lender hereunder; provided that no failure by the Borrower to appoint any
such successor shall affect the resignation of Bank of America as Swing Line
Lender. If Bank of America resigns as Swing Line Lender, it shall retain all the
rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Multicurrency Revolving Credit
Lenders to make Base Rate Loans or fund risk participations in outstanding Swing
Line Loans pursuant to Section 2.03(c). Upon the appointment of a successor
Swing Line Lender, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring Swing Line Lender.

92



--------------------------------------------------------------------------------



 



     10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, trustees, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or the Parent or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Borrower or the Parent.
     For purposes of this Section, “Information” means all information received
from the Parent, the Borrower or any Subsidiary relating to the Parent or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Parent, the Borrower or any
Subsidiary; provided that, in the case of information received from the Parent,
the Borrower or any Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
     Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Parent,
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.
     10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower or any other
Loan Party against any and all of the obligations of the Borrower or such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender, irrespective of whether or not such

93



--------------------------------------------------------------------------------



 



Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch or office of such Lender
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or their respective Affiliates may have. Each
Lender agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application; provided that the failure to give such notice
shall not affect the validity of such setoff and application.
     10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
     10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.
     10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.
     10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the

94



--------------------------------------------------------------------------------



 



remaining provisions of this Agreement and the other Loan Documents shall not be
affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
     10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender, or if any circumstance
exists under the last paragraph of Section 10.01 that gives the Borrower the
right to replace a Lender as a party hereto, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:
     (a) the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with applicable Laws.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
     10.14 Governing Law; Jurisdiction; Etc.
     (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     (b) SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY

95



--------------------------------------------------------------------------------



 



APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY OF THE PARTIES HERETO
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST ANY OTHER PARTY HERETO OR THEIR RESPECTIVE
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     (c) WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
     10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

96



--------------------------------------------------------------------------------



 



     10.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrower and the Parent acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Book Managers are arm’s-length commercial transactions between the Parent,
the Borrower and their respective Affiliates, on the one hand, and the
Administrative Agent and the Book Managers, on the other hand, (B) each of the
Borrower and the Parent has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) each of the
Borrower and the Parent is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii) (A) the Administrative Agent and the Book
Managers each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower, the
Parent or any of their respective Affiliates, or any other Person and
(B) neither the Administrative Agent nor any Book Manager has any obligation to
the Borrower, the Parent or any of their respective Affiliates with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Administrative Agent
and the Book Managers and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower, the Parent and their respective Affiliates, and neither the
Administrative Agent nor any Book Manager has any obligation to disclose any of
such interests to the Borrower, the Parent or any of their respective
Affiliates. To the fullest extent permitted by law, each of the Borrower and the
Parent hereby waives and releases any claims that it may have against the
Administrative Agent and the Book Managers with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
     10.17 Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
     10.18 USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower and the Parent that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “USA Patriot Act”), it is required to obtain, verify
and record information that identifies the Borrower and the Parent, which
information includes the name and address of the Borrower and of the Parent, and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower or the Parent, as applicable, in accordance
with the USA Patriot Act. Each of the Borrower and the Parent shall, promptly
following a request by the Administrative Agent or any Lender, provide all
documentation and other information that the Administrative Agent or such

97



--------------------------------------------------------------------------------



 



Lender requests in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA Patriot Act.
     10.19 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).
[Signature pages follow.]

98



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

              WILLIS NORTH AMERICA INC., as Borrower
 
       
 
  By:   /s/ Donald J. Bailey
 
       
 
  Name:   Donald J. Bailey
 
       
 
  Title:   Chief Executive Officer
 
       
 
            WILLIS GROUP HOLDINGS LIMITED, as Parent
 
       
 
  By:   /s/ Patrick C. Regan
 
       
 
  Name:   Patrick C. Regan
 
       
 
  Title:   Chief Financial Officer
 
       

Credit Agreement
Willis North America Inc.
Signature Pages

 



--------------------------------------------------------------------------------



 



              BANK OF AMERICA, N.A., as
Administrative Agent
 
       
 
  By:   /s/ Aamir Saleem
 
       
 
  Name:   Aamir Saleem
 
       
 
  Title:   Vice President
 
       

Credit Agreement
Willis North America Inc.
Signature Pages

 



--------------------------------------------------------------------------------



 



              BANK OF AMERICA, N.A., as a Lender and the Swing Line Lender
 
       
 
  By:   /s/ Kipling Davis
 
       
 
  Name:   Kipling Davis
 
       
 
  Title:   Senior Vice President
 
       

Credit Agreement
Willis North America Inc.
Signature Pages

 



--------------------------------------------------------------------------------



 



              JPMORGAN CHASE BANK, N.A., as a Lender
 
       
 
  By:   /s/ Erin O’ Rourke
 
       
 
  Name:   Erin O’ Rourke
 
       
 
  Title:   Executive Director
 
       

Credit Agreement
Willis North America Inc.
Signature Pages

 



--------------------------------------------------------------------------------



 



              SUNTRUST BANK, as a Lender
 
       
 
  By:   /s/ Frank Baker
 
       
 
  Name:   Frank Baker
 
       
 
  Title:   Managing Director 
 
       

Credit Agreement
Willis North America Inc.
Signature Pages

 



--------------------------------------------------------------------------------



 



              THE ROYAL BANK OF SCOTLAND PLC, as a Lender
 
       
 
  By:   /s/ Jonathan Shaw
 
       
 
  Name:   Jonathan Shaw
 
       
 
  Title:   Director
 
       

Credit Agreement
Willis North America Inc.
Signature Pages

 



--------------------------------------------------------------------------------



 



              ING CAPITAL LLC,
as a Lender
 
       
 
  By:   /s/ Robert D. Miners
 
       
 
  Name:   Robert D. Miners
 
       
 
  Title:   Vice President
 
       

Credit Agreement
Willis North America Inc.
Signature Pages

 



--------------------------------------------------------------------------------



 



              LLOYDS TSB BANK PLC,
as a Lender
 
       
 
  By:   /s/ Candi Obrentz
 
       
 
  Name:   Candi Obrentz
 
       
 
  Title:   Associate Director
Financial Institutions, USA
                  O013
 
       

         
 
  By:   /s/ Alexander Wilson
 
       
 
  Name:   Alexander Wilson
 
       
 
  Title:   Director
Financial Institutions, USA
                  W055
 
       

Credit Agreement
Willis North America Inc.
Signature Pages

 



--------------------------------------------------------------------------------



 



              MORGAN STANLEY BANK,
as a Lender
 
       
 
  By:   /s/ Daniel Twenge
 
       
 
  Name:   Daniel Twenge
 
       
 
  Title:   Authorized Signatory
 
       

Credit Agreement
Willis North America Inc.
Signature Pages

 



--------------------------------------------------------------------------------



 



              BARCLAYS BANK PLC,
as a Lender
 
       
 
  By:   /s/ Stewart McMillan
 
       
 
  Name:   Stewart McMillan
 
       
 
  Title:   Director Corporate Leveraged Finance
 
       

Credit Agreement
Willis North America Inc.
Signature Pages

 



--------------------------------------------------------------------------------



 



              THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., NY BRANCH,
as a Lender
 
       
 
  By:   /s/ Scott Schaffer
 
       
 
  Name:   Scott Schaffer
 
       
 
  Title:   Authorized Signatory
 
       

Credit Agreement
Willis North America Inc.
Signature Pages

 



--------------------------------------------------------------------------------



 



              SCOTIABANK EUROPE PLC,
as a Lender
 
       
 
  By:   /s/ Mark Sparrow
 
       
 
  Name:   Mark Sparrow
 
       
 
  Title:   Director
 
       

Credit Agreement
Willis North America Inc.
Signature Pages

 



--------------------------------------------------------------------------------



 



              NATIONAL CITY BANK,
as a Lender
 
       
 
  By:   /s/ Daniel R. Raynor
 
       
 
  Name:   Daniel R. Raynor
 
       
 
  Title:   Senior Vice President
 
       

Credit Agreement
Willis North America Inc.
Signature Pages

 



--------------------------------------------------------------------------------



 



              PNC BANK, NATIONAL ASSOCIATION,
as a Lender
 
       
 
  By:   /s/ Kirk Seagers
 
       
 
  Name:   Kirk Seagers
 
       
 
  Title:   Vice President
 
       

Credit Agreement
Willis North America Inc.
Signature Pages

 



--------------------------------------------------------------------------------



 



              MANUFACTURERS AND TRADERS TRUST COMPANY,
as a Lender
 
       
 
  By:   /s/ R. Scott Royster
 
       
 
  Name:   R. Scott Royster
 
       
 
  Title:   Assistant Vice President
 
       

Credit Agreement
Willis North America Inc.
Signature Pages

 



--------------------------------------------------------------------------------



 



              COMERICA BANK,
as a Lender
 
       
 
  By:   /s/ Aurora Battaglia
 
       
 
  Name:   Aurora Battaglia
 
       
 
  Title:   Vice President
 
       

Credit Agreement
Willis North America Inc.
Signature Pages

 



--------------------------------------------------------------------------------



 



              DANSKE BANK A/S,
as a Lender
 
       
 
  By:   /s/ J.P. Darque
 
       
 
  Name:   J.P. Darque
 
       
 
  Title:   A.G.M.
 
       

         
 
  By:   /s/ A. Iversen
 
       
 
  Name:   A. Iversen
 
       
 
  Title:   A.G.M.
 
       

Credit Agreement
Willis North America Inc.
Signature Pages

 



--------------------------------------------------------------------------------



 



              THE NORTHERN TRUST COMPANY,
as a Lender
 
       
 
  By:   /s/ Chris McKean
 
       
 
  Name:   Chris McKean
 
       
 
  Title:   Vice President
 
       

Credit Agreement
Willis North America Inc.
Signature Pages

 



--------------------------------------------------------------------------------



 



              ALLIED IRISH BANKS, P.L.C.,
as a Lender to the Revolving Credit Facility Only
 
       
 
  By:   /s/ Shreya Shah
 
       
 
  Name:   Shreya Shah
 
       
 
  Title:   Vice President
 
       

         
 
  By:   /s/ Norbert Galligan
 
       
 
  Name:   Norbert Galligan
 
       
 
  Title:   Vice President
 
       

Credit Agreement
Willis North America Inc.
Signature Pages

 



--------------------------------------------------------------------------------



 



              BANK OF COMMUNICATIONS CO., LTD.,
NEW YORK BRANCH,
as a Lender
 
       
 
  By:   /s/ Shelly He
 
       
 
  Name:   Shelly He
 
       
 
  Title:   Deputy General Manager
 
       

Credit Agreement
Willis North America Inc.
Signature Pages

 



--------------------------------------------------------------------------------



 



              MEGA INTERNATIONAL COMMERCIAL
BANK CO., LTD. (NEW YORK BRANCH),
as a Lender
 
       
 
  By:   /s/ Tsang - Pot Hsu
 
       
 
  Name:   Tsang - Pot Hsu
 
       
 
  Title:   Vice President and Deputy General Manager
 
       

Credit Agreement
Willis North America Inc.
Signature Pages

 



--------------------------------------------------------------------------------



 



              CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH
as a Lender
 
       
 
  By:   /s/ Jim C.Y. Chen
 
       
 
  Name:   Jim C.Y. Chen
 
  Title:   Vice President and General Manager

Credit Agreement
Willis North America Inc.
Signature Pages

 